  Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 1 of 166

                                                                     Page 1
        IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MONTANA
                    BUTTE DIVISION
                         *   *   *
JOHN MEYER,
       Plaintiff,
     vs.                         CASE NO. 18-CV-02-BMM
BIG SKY RESORT,
       Defendant.
                         *   *   *
           Remote deposition of RONALD MEYER,
Witness herein, called by the Defendant for
cross-examination pursuant to the Rules of Civil
Procedure, taken before me, Kathy S. Wysong, a
Notary Public in and for the State of Ohio, at the
offices of Britton & Associates, 201 Riverside
Drive, Suite 2B, Dayton, Ohio, on Wednesday,
August 26, 2020, at 10:59 a.m.
                         *   *   *




              WWW.BRITTONANDASSOCIATES.COM
   DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
     Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 2 of 166

                                                                        Page 2
1                EXAMINATIONS CONDUCTED                PAGE
2    BY MR. MORRIS:........................               6
3    BY MS. WALAS:.........................             124
4
5                      EXHIBITS MARKED
6    (Exhibit 118, subpoena, was marked
7    for purposes of identification.)......              24
8    (Exhibit 119, 5/11/16-5/12/16 e-mail
9    exchange between Ronald Meyer and
10   John Meyer, was marked for purposes
11   of identification.)...................              48
12   (Exhibit 120, 4/4/16 e-mail from
13   Ronald Meyer to John Meyer, was
14   marked for purposes of
15   identification.)......................              78
16   (Exhibit 121, 4/4/16 e-mail from
17   Ronald Meyer to John Meyer, was
18   marked for purposes of
19   identification.)......................              80
20   (Exhibit 122, 3/9/18-3/11/15 e-mail
21   exchange between John Meyer, Ronald
22   Meyer, and Dawn Dizney, was marked
23   for purposes of identification.)......              82
24
25


                 WWW.BRITTONANDASSOCIATES.COM
      DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
     Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 3 of 166

                                                                        Page 3
1    (Exhibit 123, 12/14/15 e-mail
2    exchange between Ronald Meyer and
3    John Horning, was marked for
4    purposes of identification.)..........              88
5    (Exhibit 124, 12/9/19 e-mail
6    exchange between Ronald Meyer, John
7    Meyer, and Fidelity Charitable Fund,
8    was marked for purposes of
9    identification.)......................              98
10   (Exhibit 125, 1/6/19-1/8/19 e-mail
11   exchange between Ronald Meyer and
12   John Meyer, was marked for purposes
13   of identification.)...................             104
14   (Exhibit 126, 12/11/15 e-mail from
15   Ronald Meyer to Dawn Dizney and
16   others, was marked for purposes of
17   identification.)......................             114
18   (Exhibit 127, 5/21/19-5/22/19 e-mail
19   exchange between Ronald Meyer and
20   John Meyer, was marked for purposes
21   of identification.)...................             116
22   (Exhibit 128, Community Medical
23   Center physician progress note dated
24   1/10/16, was marked for purposes of
25   identification.)......................             139


                 WWW.BRITTONANDASSOCIATES.COM
      DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
     Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 4 of 166

                                                                        Page 4
1    (Exhibit 129, e-mail with CAT scan
2    records attached, was marked for
3    purposes of identification.)..........             144
4    (Exhibit 130, Community Medical
5    Center pastoral care document dated
6    1/6/16, was marked for purposes of
7    identification.)......................             146
8    (Exhibit 131, twelve photos, was
9    marked for purposes of
10   identification.)......................             150
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                 WWW.BRITTONANDASSOCIATES.COM
      DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 5 of 166

                                                                          Page 5
1    APPEARANCES:
2      On behalf of the Plaintiff:
3            Walas Law Firm
4      By:   Breean Walas (Video Conference)
             Attorney at Law
5            P.O. Box 4591
             Bozeman, Montana 59772
6            501-246-1067
             breean@walaslawfirm.com
7
       On behalf of the Defendant:
8
             Crowley Fleck PLLP
9
       By:   William (Mac) Morris (Video Conference)
10           Attorney at Law
             1915 South 19th Avenue
11           P.O. Box 10969
             Bozeman, Montana 59719
12           406-556-1430
             wmorris@crowleyfleck.com
13
                         *   *   *
14
15
16
17
18
19
20
21
22
23
24
25


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 6 of 166

                                                                          Page 6
1                          RONALD MEYER
2    of lawful age, Witness herein, having been first
3    duly cautioned and sworn, as hereinafter
4    certified, was examined and said as follows:
5                        CROSS-EXAMINATION
6    BY MR. MORRIS:
7            Q.    Good morning, Mr. Meyer.         My name is
8    Mac Morris and I'm the attorney for Big Sky
9    Resort, and thank you for appearing for this
10   deposition today.     It's going to be a little
11   different than an ordinary deposition because
12   we're doing it by Zoom.      Can you hear me okay?
13           A.    Just fine.
14           Q.    Okay.    And can you please state your
15   name and address for the record?
16           A.    Sure.    Ronald Meyer, and the address
17   is 8563 Waynesboro Way, Waynesville, Ohio, 45068.
18           Q.    Thank you.     And we have two
19   Mr. Meyers in this case now, and would it be all
20   right if I called you Ron or would you prefer that
21   I call you Mr. Meyer?
22           A.    Ron is fine.
23           Q.    Okay.    And during the course of this
24   deposition, I might refer to your son John as
25   Mr. Meyer, but hopefully that will be clear, but


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 7 of 166

                                                                          Page 7
1    if there's any confusion about that, will you
2    please let me know?
3             A.    Absolutely.
4             Q.    Okay.    Who resides at the address
5    that you just gave me?
6             A.    I do and my girlfriend, Pam
7    Worthington.
8             Q.    Okay.    And how long have you lived
9    there?
10            A.    Since May 31st of 2015.
11            Q.    And where did you live before that?
12            A.    I'm sorry.    2005.    Sorry.    May 31st,
13   2005.
14            Q.    Okay.    Just missed a decade.       No
15   worries.
16            A.    Close.
17            Q.    Yeah.    Where did you live before you
18   lived at your current address?
19            A.    I moved from Michigan.
20            Q.    Where in Michigan were you?
21            A.    New Boston.    New Boston, Michigan.
22            Q.    And how long were you living at that
23   address?
24            A.    It was only a year or two.        For a
25   number of years I was working for Speedway and


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 8 of 166

                                                                          Page 8
1    moved pretty frequently every year or two.
2            Q.    Got you.     And have you given a
3    deposition before?
4            A.    I have not.
5            Q.    Other than a deposition, have you
6    ever testified under oath in any proceeding or
7    other matter?
8            A.    I'm pretty sure I did.        Probably --
9    you know, I may have testified during some of the
10   proceedings regarding my wife's death.
11           Q.    Okay.    Understood.     And was there
12   a -- was there a lawsuit in connection with your
13   wife's death?
14           A.    There was.
15           Q.    Okay.    And when was that?
16           A.    She passed September 18th, 2005.
17           Q.    Okay.    And were you representing the
18   estate on her behalf in that lawsuit?
19           A.    I was.
20           Q.    Okay.    And you didn't have to give a
21   deposition in that lawsuit that you recall?
22           A.    I don't think so.       As I said, it's
23   been a number of years and I don't honestly
24   remember if there was a deposition or not.
25           Q.    Sure.    But you believe that you


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 9 of 166

                                                                          Page 9
1    testified in some sort of proceeding in connection
2    with that, right?
3             A.   It would have been regarding a
4    settlement of some sort.
5             Q.   Okay.    Understood.     Were there any
6    other plaintiffs in that lawsuit other than
7    yourself on behalf of the estate?
8             A.   I don't believe so.
9             Q.   Today in this deposition you
10   understand that you're appearing here pursuant to
11   the subpoena that I sent to you?
12            A.   Correct.
13            Q.   And I understand that you did not
14   bring a copy of any of the documents that you
15   provided to our office pursuant to the subpoena,
16   right?
17            A.   I did not.     I was struggling, just as
18   you folks have struggled a little bit, the hard
19   drive of my laptop failed about ten days ago and
20   probably because of COVID-19 it seems like there's
21   a crazy run on any kind of computer equipment and
22   it took them forever to get me a new one and to
23   get that one set up.
24            Q.   Okay.    Understood.     Since you've
25   never had your deposition taken before, we'll go


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 10 of 166

                                                                           Page 10
1    over quickly here some of the sort of typical
2    rules associated with a deposition.
3                   First of all, and you're doing a good
4    job with this, because there is a court reporter
5    taking down everything we're saying, all of your
6    responses today need to be oral.         You can't just
7    simply nod your head or shrug your shoulders.            You
8    understand that?
9            A.     I do.
10           Q.     And the other thing is, for purposes
11   of getting a clear record, you need to let me
12   finish my question before you start answering.            I
13   will work to let you finish your answer before I
14   start my next question.       Do you understand that?
15           A.     I do.
16           Q.     Okay.   And if at any time today I ask
17   you a question that you find confusing or that you
18   don't understand for some reason, will you
19   please --
20                  (Technical difficulties.)
21                  (Pause in proceedings.)
22   BY MR. MORRIS:
23           Q.     Mr. Meyer, before the interruption
24   there we were discussing the rules of depositions,
25   and I was asking you if at any time today I ask


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 11 of 166

                                                                           Page 11
1    you a question that you find confusing or you
2    don't understand, will you please let me know so
3    that I can rephrase the question?
4            A.     I will.
5            Q.     Okay.   And if you don't correct me or
6    tell me that you find a question confusing, I'm
7    going to assume that you understood the question
8    as phrased.    Is that fair?
9            A.     Sure.
10           Q.     And today if you need a break at any
11   time, just let me know.       Okay?
12           A.     I will.
13           Q.     I may go on and on here, but if you
14   need a break, I'm going to depend on you typically
15   to let me know that.      All right?
16           A.     Yes.
17           Q.     Okay.   And the only exception to that
18   is if I ask you a question, I'd like you to answer
19   that question before we take a break.          Fair?
20           A.     Yes.
21           Q.     And you understand that you are under
22   oath today?
23           A.     I do.
24           Q.     Okay.   And did you do anything to
25   prepare for today's deposition?


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 12 of 166

                                                                           Page 12
1              A.   I spent a long time -- and I
2    apologize for sending you e-mails one at a time,
3    but as I said, a lot of difficulties with my
4    computer so I happened to find all those messages
5    in my phone and sent them one at a time.
6                   (Technical difficulties.)
7                   (Pause in proceedings.)
8    BY MR. MORRIS:
9              Q.   And I guess I want to be clear what
10   I'm asking.    Did you do anything to prepare to
11   give testimony today at today's deposition?            Aside
12   from what you did to respond to the document
13   subpoena, did you do anything to prepare to give
14   testimony today?
15             A.   I reviewed the e-mails that I sent.
16   You, I think, Monday afternoon had sent a request
17   suggesting that you needed -- if I had more
18   information regarding one of the e-mails so I
19   actually had spent a couple days camping in
20   Michigan and when I got home yesterday, I looked
21   for it.   But as far as rehearsing anything, I
22   would say no, there's been no rehearsal on my
23   part.
24             Q.   Okay.   Did you talk to anybody about
25   what a deposition is?


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 13 of 166

                                                                           Page 13
1            A.     I did not.
2            Q.     Okay.   Did you talk to John Meyer
3    about being deposed?
4            A.     I did talk to John last week about --
5    regarding this deposition, asked if he knew what
6    the format would be, and he did not.          I asked him
7    if he knew what you or Big Sky were looking for,
8    and he did not.      His only advice was be honest,
9    tell them the truth, so.
10           Q.     And did he tell you anything besides
11   what you've just described?
12           A.     No.
13           Q.     And did you talk to John's attorney,
14   Breean Walas, about today's deposition?
15           A.     No.
16           Q.     And so the only person that you spoke
17   with sort of to learn about the deposition process
18   or anything else related to this deposition was
19   your son John?
20           A.     Correct.
21           Q.     And how long was your call with John?
22           A.     The total length of the call I don't
23   remember.    Anything having to do with the
24   deposition, perhaps two minutes because, as I
25   said, he really didn't have any insight or know


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 14 of 166

                                                                           Page 14
1    anything regarding it or the format so he couldn't
2    tell me anything, and there we go.
3             Q.    And did you and John talk about this
4    case in any way on that call?
5             A.    Just as I said, regarding what may
6    transpire during the deposition.
7             Q.    Okay.   What else did you talk to John
8    about on that call besides this case or the
9    deposition?
10            A.    It seems to me a couple of things.
11   How were his sons doing, how was his wife, Amanda,
12   doing.   This probably sounds horrible.         He told me
13   that he was very busy working on a number of
14   cases, don't ask me any of the details because
15   most of it goes over my head and I can't do
16   anything about it anyway so don't tell him that
17   I'm not always paying attention.
18            Q.    You know there is a transcript of
19   this deposition, right?
20            A.    And that's okay because I don't care
21   if he laughs about it or what he says about it
22   because it doesn't matter.
23            Q.    Understood.     So what did John tell
24   you about how Amanda and the kids are doing?
25            A.    I don't remember anything specific.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 15 of 166

                                                                           Page 15
1    He told me that the little boys are starting to
2    stand up and climb on things.        They're not quite
3    walking but they're thinking about it.          I don't
4    remember anything specific about Amanda, just kind
5    of okay.      I think she might be, as she does, doing
6    some sort of writing.
7             Q.     And did he tell you how he is doing?
8    Other than about the cases that you guys may have
9    discussed, did he talk at all about how he's
10   generally doing?
11            A.     I think he's busy and probably a bit
12   stressed.
13            Q.     Okay.   And what led you to believe
14   that he's a bit stressed?
15            A.     Because he has probably more cases
16   going -- I thought he told me he's got ten things
17   going right now and he's trying to juggle all
18   those cases and what he's got going on.
19            Q.     Okay.   And did he talk to you about
20   sort of how the cases that he's working on are
21   going?
22            A.     He probably gave a bit of detail.
23   Again, as I had said a couple minutes ago, it's
24   not like I can do anything about his cases or his
25   situation so I have a tendency to let it roll over


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 16 of 166

                                                                           Page 16
1    the top of my head some.
2             Q.    If you could sort of summarize his
3    general feeling about the way those cases are
4    going.   Could you do that?
5             A.    I would say that his attitude was
6    mostly upbeat from the standpoint that he has a
7    lot going on.    I would also say that he thought it
8    would be good if some of those cases resolved or
9    those balls landed, for lack of a better term.
10            Q.    Understood.     And do you have a sense
11   of the nature of any of those cases that he was
12   talking with you about?
13            A.    One that he mentioned revolves around
14   a friend of his.     My understanding is that this
15   gentleman is -- or was attacked by an individual,
16   and I guess my two cents' worth was that that's
17   not in the environmental arena and probably a bit
18   out of his area of expertise and that he probably
19   should leave something like that alone.           I think
20   he felt -- I'm struggling for a word that --
21   because the gentleman is a friend, I think he felt
22   the need to help him out.       I know he's been
23   working on some cases for a number of years and
24   hoping to resolve those.       Others.
25            Q.    Okay.   And other than sort of the


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 17 of 166

                                                                           Page 17
1    case that you first described about this assault
2    or attack, what are those other cases that he's
3    been working on for a number of years?          Did he
4    talk to you at all about those?
5              A.   I'm sure they're all environmental --
6    at least to the best of my knowledge, all
7    environmentally related.
8              Q.   Right.    And do you -- do you know
9    anything about the nature of those environmental
10   cases in terms of what they're about?
11             A.   I really don't.
12             Q.   Okay.    And let's talk a little bit
13   about your background.      Where did you graduate --
14   did you go to college?
15             A.   I went for a couple of years.         I grew
16   up in the St. Louis area.       I went to community
17   college for a couple of years, kind of headed
18   toward civil engineering.       Then I went for a
19   couple years to a trade school thinking that I was
20   going to be a machinist.
21             Q.   And did you -- did you complete work
22   at the trade school to become a machinist?
23             A.   I did.    I never became a machinist
24   though.
25             Q.   Okay.    So did you get a degree of any


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 18 of 166

                                                                           Page 18
1    kind through that post high school education?
2            A.     Some sort of certificate from the --
3    I want to say it was North County Technical School
4    or something like that.
5            Q.     Okay.    And is that the sum of your
6    kind of degrees you got post high school?
7            A.     Correct.
8            Q.     And what did you -- are you currently
9    working?
10           A.     I retired at the end of 2014.
11           Q.     Okay.   And what job did you retire
12   from?
13           A.     I was working for an oil company by
14   the name of Speedway.      I worked for Speedway for
15   twenty years.
16           Q.     And what were your job duties with
17   Speedway?
18           A.     Actually, my favorite thing about
19   Speedway was that they let me do a variety of
20   different things.      I had worked -- well, I
21   could -- I'd probably have to prepare for this for
22   a long time because I worked in the field
23   overseeing stores for a few years.
24                  I worked in their pricing department
25   having an area that I controlled the pricing --


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 19 of 166

                                                                           Page 19
1    the retail gasoline pricing for the stores.            I was
2    in the field calling on trucking companies for a
3    few years.    Was in Minnesota for a couple of years
4    as a region manager overseeing I want to say
5    ninety-six stores.     Was in their maintenance group
6    for a couple of years overseeing the maintenance
7    for about five hundred or so stores.          Was their
8    corporate maintenance and store support manager
9    for a couple of years.
10            Q.    So you don't have to give me a --
11            A.    Wait, Mac, because it didn't end
12   there.   Environmental remediation for a while.
13            Q.    Okay.
14            A.    Then spent eight years in their
15   purchasing group overseeing a group of folks that
16   we -- we would order all the equipment if a store
17   was being remodeled or rebuilt.         And that probably
18   is more than you wanted.
19            Q.    That's all right.      So what was your
20   job title when you retired?
21            A.    Manager of equipment.
22            Q.    Okay.   And did you hold that title
23   for a number of years or --
24            A.    I was in the purchasing group for
25   eight years.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 20 of 166

                                                                           Page 20
1            Q.     Okay.
2            A.     And, yes, the whole time as that,
3    commodity manager for equipment.
4            Q.     Okay.   So my understanding is that
5    John Meyer is your adopted son; is that right?
6            A.     That's incorrect.
7            Q.     Okay.   I had seen an e-mail that John
8    had sent indicating that his mom was a single
9    mother until she met you, and so I guess that's
10   where that understanding came from.          Is that not
11   accurate?
12           A.     That's not accurate.       I adopted his
13   sister, Dawn, so his mother, Kollette, we probably
14   met in fall of 1978.      We married May of 1981.
15   Boy, I'm not sure exactly when I adopted Dawn.
16           Q.     Okay.   It's not true that John's mom
17   was a single mom, correct?
18           A.     She was married when she had Dawn.
19   At least to the best of my knowledge.          I wasn't
20   part of that.
21           Q.     Yeah.   Yeah.    So she had Dawn in a
22   prior marriage and then married you and the two of
23   you had John; is that right?
24           A.     Correct.    You know, let me, Mac, give
25   you a little clarification there because --


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 21 of 166

                                                                           Page 21
1             Q.    Sure.
2             A.    -- John was actually born before his
3    mom and I got married.      So if you want to call
4    that a single mom, I guess that is a single mom.
5    Sorry.
6             Q.    Okay.    Yeah, and I suppose if Dawn
7    was --
8             A.    But as far as John being adopted, he
9    was not adopted.
10            Q.    Right.    Okay.   So where did -- where
11   was John born then?
12            A.    In Valparaiso, Indiana.
13            Q.    Okay.    And at some point you all
14   moved to Dayton, Ohio; is that right?
15            A.    Well, his mom and I moved.         John had
16   been out in Montana for probably since he started
17   college.
18            Q.    Right.    But I understand that John
19   graduated from high school in Ohio?
20            A.    He did.
21            Q.    Okay.
22            A.    I actually lived in Ohio two times.
23            Q.    Oh.
24            A.    From like 19 --
25            Q.    You moved around quite a bit when


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 22 of 166

                                                                           Page 22
1    John was young; is that right?
2              A.   We moved pretty frequently, job
3    related.
4              Q.   Okay.    And how many kids do you have?
5              A.   I have a total of three.
6              Q.   Okay.    And does that include Dawn?
7              A.   Yes.
8              Q.   Okay.    So Dawn is your oldest?
9              A.   Correct.
10             Q.   And then there's John.        He's the
11   middle?
12             A.   Right.
13             Q.   And then you have a younger son, is
14   that RC?
15             A.   Ryan.
16             Q.   Okay.
17             A.   Ryan Carson.     RC.
18             Q.   Okay.    And where do your children
19   live, other than John?
20             A.   Dawn is in McKinney, Texas.         And Ryan
21   just bought a home in Panama Beach, Florida.
22             Q.   Okay.    And what does Dawn do for a
23   living?
24             A.   She retired about two years ago.          I
25   guess I'm calling it retirement.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 23 of 166

                                                                           Page 23
1            Q.     Okay.   Do you mean that she just --
2    how old is Dawn?
3            A.     She's forty-seven.
4            Q.     Okay.   Why were you just sort of
5    putting retired in quotes?
6            A.     She has talked about going back to
7    work.   She's never really told me what her
8    financial situation is.       I'm sure she made some
9    very good money while she worked as a technical
10   recruiter, but I don't think I would have worked
11   twenty hours a day and seven days a week to get
12   there, but that's not my call.
13           Q.     Understood.     And is Dawn married?
14           A.     She's not.     She was married.      Plans
15   to remarry in April.
16           Q.     And does she have kids?
17           A.     She has one.
18           Q.     Okay.   And what about Ryan, what does
19   he do for a living?
20           A.     Ryan is not working right now.
21           Q.     Okay.   How long has he not been
22   working?
23           A.     I think he got a severance package
24   from Uber in March.      Or that's when they
25   eliminated his position.       When exactly he got the


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 24 of 166

                                                                           Page 24
1    severance package, I don't exactly know.
2            Q.     Okay.    And so was that his
3    employment -- his lone employment was as a driver
4    for Uber?
5            A.     No, he wasn't a driver for Uber.          He
6    was their --
7            Q.     I'm sorry.     That was an assumption on
8    my part.
9            A.     I think the title was people
10   scientist.    He worked in their corporate office.
11           Q.     I see.    And where was that?
12           A.     San Francisco.
13           Q.     And do you have in front of you
14   access to the exhibits that the court reporter
15   printed up?
16                  (Exhibit 118, subpoena, was marked
17   for purposes of identification.)
18   BY MR. MORRIS:
19           Q.     Mr. Meyer, Deposition Exhibit 118 is
20   a true and correct copy of the subpoena to produce
21   documents that our office sent to you, correct?
22           A.     I'm assuming so.      If you want me to
23   compare the two, I certainly will do that.
24           Q.     Does it appear to you to be the same?
25           A.     It does.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 25 of 166

                                                                           Page 25
1            Q.     Okay.    You don't have any reason,
2    looking at it now, to dispute that that's the same
3    subpoena that you were served with, correct?
4            A.     I don't have any reason to doubt
5    that.
6            Q.     Okay.    Can you turn to the last page
7    of that subpoena with the heading Exhibit A?
8            A.     I did.
9            Q.     And you've seen Exhibit A before
10   today, correct?
11           A.     I have.
12           Q.     And Exhibit A is a description of the
13   documents and the correspondence that you were
14   required to produce pursuant to the subpoena,
15   correct?
16           A.     Yes.
17           Q.     And in essence, what you were
18   required to produce as a response to the subpoena
19   was all correspondence with any person and all
20   documents relating to John Meyer from December
21   11th, 2010 to the present, and there's a list of
22   specific categories of documents that that was
23   requesting, true?
24           A.     Yes.
25           Q.     Okay.    And those specific categories


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 26 of 166

                                                                           Page 26
1    include any document relating to John Meyer's ski
2    wreck?
3             A.    Yes.
4             Q.    Injuries he suffered?
5             A.    Yes.
6             Q.    Mental or physical health or
7    condition, financial condition, his activities,
8    this lawsuit, or any cause alleged to be -- or
9    believed to be responsible for John Meyer's
10   December 11th, 2015 ski wreck, right?
11            A.    Yes.
12            Q.    And did you comply fully with the
13   subpoena, the document subpoena, Deposition
14   Exhibit 118?
15            A.    Well, I assume I did by sending you,
16   Breean, Missy, John all the e-mail information I
17   had.
18            Q.    Okay.   Did you talk with anyone about
19   how you should go about complying with that
20   document subpoena?
21            A.    You briefly when I was sending all
22   those e-mails, you had called probably 10:00 a.m.
23   Friday saying hey, I could send you a link or
24   something, and I at that time said I probably have
25   ten or fifteen more e-mails, instead of dumping it


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 27 of 166

                                                                           Page 27
1    into some file folder, I'll just send them like
2    I've been sending them.
3            Q.     Right.    And other than that
4    conversation in terms of the mechanics of
5    delivering the documents, did you talk with anyone
6    about how you should comply with this subpoena?
7            A.     I did not.     I read in one of the
8    documents where it says please note, instead of
9    bringing these documents to the court reporter's
10   office, you can simply e-mail them to me at your
11   e-mail address.     This may be a more efficient way
12   for you to transmit the documents.
13           Q.     Right.    And I'm just asking you if
14   you talked to anyone.      So after you got the letter
15   from my office, the subpoena and so forth, and not
16   including the conversation that we had about how
17   to deliver, did you talk to anyone about how to
18   comply with the subpoena?
19           A.     I don't recall.
20           Q.     Okay.    Did you talk to your son John
21   Meyer about how you should go about complying with
22   the subpoena?
23           A.     I might have told him how I intended
24   to do it.    I don't specifically recall.
25           Q.     Okay.    Did you tell him that you had


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 28 of 166

                                                                           Page 28
1    received the document subpoena that is Exhibit
2    118?
3              A.   The documentation here says that I
4    was served August 18th.       I wasn't home August
5    18th.   I arrived home August 19th.        I was in my
6    garage talking to John on the phone when somebody
7    pulled up into my driveway and served me the
8    papers.    He had just told me a couple minutes ago
9    you're probably going to get served some papers in
10   the mail, and while we were talking, I had told
11   him, wait a minute, somebody is here, and that's
12   when I got served.
13             Q.   Okay.   And so you said wait a minute,
14   someone is here, you were actually served with the
15   subpoena at that point; is that right?
16             A.   Correct.
17             Q.   Okay.   And was John on the phone when
18   you were served?
19             A.   Yes.
20             Q.   Okay.   And then did you tell him,
21   yeah, I just received -- I was just served with a
22   subpoena?
23             A.   I told him I just got some papers, I
24   guess it's what you're telling me I'm supposed to
25   get in the mail or is coming.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 29 of 166

                                                                           Page 29
1              Q.   Okay.    And what did he say in
2    response to that?
3              A.   I don't recall anything specifically.
4              Q.   Okay.
5              A.   I probably asked him what am I
6    supposed to do with this --
7              Q.   Right.
8              A.   -- and he said I don't know, answer
9    it.
10             Q.   He said I don't know, answer it, is
11   that the way you remember?
12             A.   I had not opened the envelope so I
13   don't exactly know and he didn't know what was
14   being requested, at least to my knowledge and --
15             Q.   Other than that initial sort of
16   conversation that occurred right when you were
17   served with the subpoena, did you have any other
18   conversations with him after that about the
19   subpoena?
20             A.   As I mentioned earlier, I asked do
21   you have any insight into the format of this or
22   what they're looking for.       His advice was I don't
23   exactly know, be honest, answer it to the best of
24   your ability.
25             Q.   Okay.    And did you actually open up


                      WWW.BRITTONANDASSOCIATES.COM
           DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 30 of 166

                                                                           Page 30
1    the papers or go through the papers with John
2    right when you received them and tell him what was
3    being requested?
4            A.     No.
5            Q.     And did John tell you that you could
6    reach out to his attorney, Ms. Walas, about the
7    subpoena?
8            A.     No.
9            Q.     Okay.   And you didn't talk to
10   Ms. Walas about how you should go about complying
11   with the subpoena?
12           A.     I have not seen or Zoomed with
13   Ms. Walas before today.
14           Q.     Okay.   You've never spoken to
15   Ms. Walas before today?
16           A.     No.
17           Q.     Okay.   And did you talk about the
18   subpoena or this deposition with your wife?
19           A.     We are not married.
20           Q.     I'm sorry, your girlfriend.
21           A.     I did tell her that I have -- I'm
22   sure she wasn't around on Friday when I started
23   sending the e-mails.      I think she came in on the
24   tail end or arrived back at home.         I've not really
25   discussed what the e-mails said or what was in any


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 31 of 166

                                                                           Page 31
1    of them really.
2             Q.    Sure.   So the way that you went about
3    providing the documents to me and the court
4    reporter and Ms. Walas was you forwarded all of
5    them to us, correct?
6             A.    Correct.
7             Q.    And, you know, all of those documents
8    are true and correct copies of those e-mails that
9    you had with John, they're just simply forwarded
10   to us?
11            A.    Correct.
12            Q.    Okay.   And how did you go about
13   locating documents responsive to the subpoena?
14            A.    Well, normally I would have looked at
15   my computer, but since my hard drive had failed
16   and I brought it into Best Buy, I happened to look
17   at my phone.    I was actually very surprised to
18   see -- I usually delete things from my e-mail and
19   from my phone, and I happened to find all these in
20   my sent messages.
21            Q.    Okay.   So you looked on your phone?
22            A.    Correct.
23            Q.    And you said that your hard drive on
24   your computer had failed when you received the
25   subpoena; is that right?


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 32 of 166

                                                                           Page 32
1            A.     It was failing or failed.
2            Q.     Okay.    So when did you sort of
3    realize that the hard drive on your computer was
4    failing or failed?
5            A.     I'm sorry, was that a question?
6            Q.     Yeah.    When did you realize that the
7    hard drive on your computer was failing or failed?
8            A.     Probably around August 12th or 13th.
9    I bought a new computer from Best Buy on August
10   14th.
11           Q.     Okay.    And do you believe that your
12   response to the subpoena would be different had
13   your hard drive not failed on or around August
14   12th of 2020?
15           A.     I believe my response could have been
16   a bit more condensed if I would have been able to
17   find a way to lump all that information into a
18   file and sent it as a lump -- or a group rather
19   than one-offs.
20           Q.     Sure.    And I'm asking you -- I wasn't
21   really clear with my question.
22           A.     Was there any other information that
23   I --
24           Q.     Right.    Are there any documents that
25   you believe were lost that were responsive to the


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 33 of 166

                                                                           Page 33
1    subpoena, that was lost as a result of your hard
2    drive failure?
3              A.   I don't believe so.
4              Q.   Okay.   And why do you hold that
5    belief?
6              A.   Because I think that my phone had
7    everything that the laptop had --
8              Q.   Okay.
9              A.   -- in the sent messages.
10             Q.   And have you gone back since you
11   purchased a new computer to confirm that?
12             A.   I have not.
13             Q.   Okay.   And did you have any files on
14   your computer related to John or that would be
15   otherwise responsive to the subpoena that were not
16   in your e-mail?
17             A.   Not to my knowledge.
18             Q.   Okay.   Have you done anything to try
19   to recover anything that may have been lost on
20   your hard drive that failed?
21             A.   When I brought the computer to Best
22   Buy, I had bought some time last year an external
23   hard drive, I brought that along with also, gave
24   them the failing computer and that external hard
25   drive.    I think they did a backup and were able to


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 34 of 166

                                                                           Page 34
1    save whatever they saved to that external hard
2    drive that they could then download to the new
3    computer.
4            Q.     Okay.    So were documents actually
5    lost on the hard drive?
6            A.     I have no clue.
7            Q.     Fair enough.     Did you -- other than
8    looking in your e-mails on your phone, did you do
9    anything else to search for documents responsive
10   to the subpoena?
11           A.     As I had mentioned earlier, when I
12   got home yesterday from camping, I looked around
13   through a file cabinet that I have at home, looked
14   around on my desk and could not find anything
15   pursuant to your request regarding the whatever it
16   was, the notebook in the hospital.
17           Q.     Right.    And do you -- do you have a
18   phone where you can send text messages?
19           A.     I do.
20           Q.     And do you ever send text messages?
21           A.     I do.
22           Q.     Have you ever sent a text message to
23   anyone -- to John?
24           A.     I have.
25           Q.     Okay.    Why did you not produce any of


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 35 of 166

                                                                           Page 35
1    your text messages with John Meyer?
2            A.     When you and I talked last, I told
3    you I think I have one text message.          I typically
4    periodically delete my text messages and had at
5    that time told you you guys are more than welcome
6    to look at my phone.      If you want, I'll read you
7    those text messages.      You can look at the text
8    message, I could care less.
9            Q.     Okay.   So you have one text message
10   on your phone with John; is that your testimony?
11           A.     I believe so.
12           Q.     Okay.   When did that text message --
13   when did you guys send text messages?
14           A.     On Sunday, August 16th, at 2:20 p.m.
15   I posted a -- or I sent a picture of me standing
16   at Mammoth Cave National Park and sent that to my
17   daughter Dawn, son John, son Ryan, and said
18   working on national parks.
19           Q.     Okay.   And is that the only text
20   message that you have with John from 2010 to the
21   present?
22           A.     I told you a minute ago I delete them
23   pretty frequently.     That's the only one I have or
24   I can find.    If someone can do that, they are more
25   than welcome to.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 36 of 166

                                                                           Page 36
1            Q.     Okay.   And what about text messages
2    with anyone else about John or about his ski wreck
3    or any of his injuries, did you search for those?
4            A.     I would not have any clue where to
5    look for those.
6            Q.     Why not?
7            A.     Do you know how to look for them in
8    my phone?
9            Q.     So why don't you know how to search
10   for text messages that may be responsive to the
11   subpoena?
12           A.     I don't know how to do that.
13           Q.     Okay.   Do you have a belief about who
14   you may have corresponded via text message about
15   the topic of John Meyer, his ski wreck, his
16   injuries, or that sort of thing?
17           A.     Do I think I sent text messages
18   regarding?
19           Q.     Right, and do you have an idea of who
20   you may have sent text messages to about John?
21           A.     I would guess that I've sent text
22   messages to both of his siblings, probably to my
23   girlfriend Pam, probably to his aunts and uncles.
24   I have no clue who else I might have sent a text
25   message to.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 37 of 166

                                                                           Page 37
1            Q.     And those individuals that you just
2    listed, did you search your phone for text
3    messages with those individuals that would be
4    responsive to the subpoena?
5            A.     I did not.     I don't know how to.
6            Q.     So if you open up a text conversation
7    with, for instance, Dawn, you can see the last
8    text message that you sent to her, correct?
9            A.     Yes.
10           Q.     And you can see the last texts that
11   she sent to you, right?
12           A.     Right.
13           Q.     And you can actually scroll up and
14   down and see your conversations with her, right?
15           A.     If you don't delete them.
16           Q.     Well, the ones that aren't deleted?
17           A.     Correct.
18           Q.     And you can see the history of your
19   conversation with her to the extent that you
20   haven't deleted conversations with her, right?
21           A.     Yes.   I just said I only have one so
22   I'm not sure where you're going with it.
23           Q.     No.    I'm not -- I want you to think
24   about how you could have responded to the
25   subpoena, and what we're discussing is you could


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 38 of 166

                                                                           Page 38
1    have looked in your text message history with, for
2    instance, Dawn, right?
3            A.     If I had any history in my phone, I
4    could have, would have.
5            Q.     Do you have your phone with you?
6            A.     I do.
7            Q.     And do you have any text messages
8    with Dawn?
9            A.     I just told you I sent a text message
10   to John, Ryan, and Dawn.
11           Q.     All right.     Do you have any other
12   text messages with Dawn?
13           A.     Not to my knowledge.
14           Q.     Okay.   Can you look on your phone?
15           A.     I am.
16           Q.     And do you have any text messages
17   with Dawn looking at your phone right now?
18           A.     The one I just told you about from
19   Sunday, August 16th, 2:20 p.m.
20           Q.     Okay.   So your testimony is that you
21   have no other text messages with your daughter
22   Dawn other than the one that you already
23   described?
24           A.     What I'm telling you is that could
25   there be history in my phone?        Absolutely there


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 39 of 166

                                                                           Page 39
1    could be.      Do I know how to get to it?      I do not.
2    I frequently delete text messages.         The only
3    string I have is the one that I said started
4    August 16th, 2:20 p.m.
5              Q.    So if you were to send right now Dawn
6    a text message, it would pull up your entire
7    conversation history, to the extent it hasn't been
8    deleted, with Dawn, right?
9              A.    It would.
10             Q.    Right.   But you didn't look at
11   that --
12             A.    I did.   I just told you.      The only
13   one I have that I haven't --
14             Q.    Hang on.    You need to let me finish
15   my question.     Okay?
16                   You didn't look for any text messages
17   with Dawn for purposes of responding to the
18   subpoena, true?
19             A.    False.
20             Q.    Okay.    You're telling me now you did,
21   in fact, look through your phone for text messages
22   that would be responsive to the subpoena?
23             A.    I did.
24             Q.    Other than the one that you've
25   already described?


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 40 of 166

                                                                           Page 40
1            A.     I did look.
2            Q.     Okay.   And did you also look for text
3    messages with your girlfriend that would be
4    responsive to the subpoena?
5            A.     I did not because I knew there would
6    not be any there.
7            Q.     Well, you just told me that you
8    believed you had texted with your girlfriend about
9    Mr. Meyer.
10           A.     Are we referring, Mac, to December
11   11th, 2015, a text then, or a text that I have in
12   my phone now?
13           Q.     We're referring to documents that
14   would be responsive to the subpoena which would
15   include any documents or correspondence from
16   December 11th, 2010 to the present relating to
17   John Meyer, his accident, his injuries, the
18   alleged cause of his accident, the lawsuit that we
19   are currently here for today, Mr. Meyer's
20   activities.    Do you understand now?
21           A.     I don't.    Sorry.
22           Q.     Okay.
23           A.     Tell me exactly what you're looking
24   for.
25           Q.     I've already sent you a subpoena.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 41 of 166

                                                                           Page 41
1    You've told me that you understood it, and you
2    told me that you fully complied with it, but
3    you're now telling me that you didn't search your
4    text messages.    Right?
5             A.    Sorry, Mac, I'm still confused what
6    you're looking for.
7             Q.    Right.    So if you need assistance
8    complying with the subpoena, which is a document
9    that commands you by law to provide responsive
10   documents, you can get an attorney for that,
11   right?
12            A.    I don't know.
13            Q.    Okay.    And you could have talked to
14   John about that, he's an attorney, right?
15            A.    Yes.
16            Q.    And John actually has an attorney in
17   this case, right?
18            A.    He does.
19            Q.    And you could have talked to
20   Ms. Walas about complying with the subpoena?
21            A.    I guess I could have.
22            Q.    Right.    So let me ask you this, have
23   you ever communicated with John on Facebook?
24            A.    I have probably wished him a happy
25   birthday or something like that.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 42 of 166

                                                                           Page 42
1            Q.     So yes, you have?
2            A.     Yes.
3            Q.     Okay.    Did you look in your Facebook
4    Messenger history for any documents that may be
5    responsive to the subpoena?
6            A.     I did not.
7            Q.     Okay.    So look at Exhibit A, please.
8    So the first sentence reads, for the period of
9    December 11th, 2010 to present, any and all
10   correspondence or documents of any type, including
11   but not limited to, electronic mail, text
12   messages, Facebook or other social media
13   correspondence or communications, and attachments
14   or enclosures included with any such
15   correspondence or communications with any person
16   or entity, relating or pertaining to John Meyer.
17   Do you see that?
18           A.     I do.
19           Q.     Okay.    And so it specifically informs
20   you that you need to produce text messages, right?
21           A.     It does.
22           Q.     And Facebook or other social media
23   correspondence or communications, right?
24           A.     Right.
25           Q.     So you admit to me that you did not


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 43 of 166

                                                                           Page 43
1    search for either of those things?
2            A.     I did not look --
3            Q.     Okay.
4            A.     -- through my Facebook account.          As
5    we conversed last Friday, I'm really not much of a
6    Facebooker so if there's anything there, I don't
7    know how to get to it.
8                   The text messages, I frequently
9    delete text messages.      If there's a way to go back
10   to December 11th, 2010, I guess I'm not able to do
11   that or understand how to do that, so.          If you're
12   trying to say that I was remiss --
13           Q.     Okay.   Here's what I think we're
14   going to do, Mr. Meyer.       Will you agree to search
15   through your text messages with people who you
16   believe you've communicated with about John and
17   produce those text messages to us after this
18   deposition?
19           A.     Mac, I don't know how to --
20           Q.     Okay.
21           A.     -- go back to something that I don't
22   believe is there.
23           Q.     You know how to look at your text
24   message history with people you believe you
25   communicated with about John, right?


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 44 of 166

                                                                           Page 44
1             A.    Is -- let me ask you this question,
2    does a text message --
3             Q.    No, this is not the place for you to
4    ask --
5             A.    I thought you couldn't interrupt me
6    since I can't interrupt you.        Is that fair?
7             Q.    We're just wasting time.        Go ahead.
8             A.    Me or you?
9             Q.    Let me just --
10                  MR. MORRIS:     Can you please read my
11   question back to Mr. Meyer, please?
12                  (Record read.)
13   BY MR. MORRIS:
14            Q.    Can you please answer that question,
15   Mr. Meyer?
16            A.    Let me answer the question this way.
17   I'll read to you the people that I have
18   sent/received text messages from that are still
19   showing up in my phone.
20            Q.    Okay.
21            A.    Pam Worthington.
22            Q.    Okay.
23            A.    Terry, Mitch, Mike regarding playing
24   golf tomorrow.    My son Ryan.      My children Dawn,
25   John, and Ryan.     My friend Marshall.       My Best Buy


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 45 of 166

                                                                           Page 45
1    order.   Ryan Meyer and his fiancee Adrian Palmer.
2    Amanda Eggert and her mom Cindy.         Preston who has
3    an Airbnb --
4             Q.    Okay.
5             A.    -- and from Orbitz.
6             Q.    All right.     So other than that, you
7    don't have any text messages with any people, you
8    believe, on your phone; is that what you're
9    telling me?
10            A.    Correct.
11            Q.    Okay.   And have you talked to anybody
12   about how to find text messages with other
13   individuals?
14            A.    No, because I didn't believe I could
15   go back after I've deleted a text message, that I
16   could go back and find that history.
17            Q.    In any event, you've already told me
18   that you believe you've communicated with Pam
19   Worthington about John Meyer, right?
20            A.    Yes.
21            Q.    And you believe you communicated with
22   Ryan, your son, about John Meyer, correct?
23            A.    Correct.
24            Q.    And you likely have communicated with
25   Amanda about John, right?


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 46 of 166

                                                                           Page 46
1            A.     Correct.
2            Q.     And Dawn?
3            A.     Correct.
4            Q.     Okay.   So what I just want you to do
5    is go through the text messages that you have with
6    those individuals you believe you've communicated
7    with about John and search them for any documents
8    that may be responsive to the subpoena?           Can you
9    do that?
10           A.     I will.
11           Q.     And I also want you to look in your
12   Facebook Messenger history, posts, whatever, and
13   search for any documents that may be responsive to
14   this subpoena.    Can you do that?
15           A.     I will.
16           Q.     And do you have any physical files,
17   journal entries, or other things that may be
18   responsive to the subpoena?
19           A.     I do not.
20           Q.     Okay.   And how do you know that?
21           A.     I've looked.
22           Q.     All right.
23           A.     Could I have missed something?
24   Certainly.
25           Q.     I'm sorry, what did you say?


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 47 of 166

                                                                           Page 47
1            A.     I said is it possible to miss
2    something?   Certainly.
3            Q.     Sure.    But you searched?
4            A.     I did.
5            Q.     And you didn't find anything that
6    would be responsive to the subpoena?
7            A.     Correct.
8            Q.     Okay.    And you don't feel like
9    there's anywhere else you need to search in order
10   to sort of assure yourself that you've searched
11   where those documents likely would be; is that
12   accurate?
13           A.     That's accurate.
14           Q.     Okay.    And you don't have in your
15   possession any medical records or bills associated
16   with John Meyer's December 11th, 2015 ski wreck,
17   true?
18           A.     Correct.
19           Q.     If you had those, you would have
20   provided them pursuant to the subpoena, correct?
21           A.     That's correct.
22           Q.     And you don't have in your possession
23   any medical records or bills associated with any
24   injuries that John Meyer may have suffered in his
25   December 11th, 2015 ski wreck, true?


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 48 of 166

                                                                           Page 48
1             A.    That's true.
2             Q.    Okay.    And you've already alluded to
3    this, but you looked for some notes that you took
4    related to John's December 11th, 2015 ski wreck
5    and some insurance details that you had written,
6    right?
7             A.    Correct.    That's regarding the e-mail
8    that you sent --
9             Q.    Correct.
10            A.    -- and that I responded to.
11            Q.    You looked for that, right?
12            A.    I did.
13            Q.    And to the best of your knowledge,
14   you don't have --
15            A.    I do not.
16            Q.    -- that?
17            A.    I do not have that.
18            Q.    Okay.
19                  (Exhibit 119, 5/11/16-5/12/16 e-mail
20   exchange between Ronald Meyer and John Meyer, was
21   marked for purposes of identification.)
22                  (Pause in proceedings.)
23                  THE WITNESS:     Can I make a statement
24   before we get going?
25   BY MR. MORRIS:


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 49 of 166

                                                                           Page 49
1            Q.     Sure.
2            A.     I just wanted to apologize, I kind of
3    lost my temper there and I apologize for that.            I
4    thought that I complied with what you were
5    requesting and answered the questions to the best
6    of my ability so if as I lost my temper a bit
7    there, I apologize for that.
8            Q.     That's okay.     I just wanted to get a
9    clear understanding of what you did to try to
10   comply with the subpoena, and it sounds like there
11   may be some text messages that may still be
12   responsive to the subpoena and that you're going
13   to look for that and produce those if you have
14   anything; is that accurate?
15           A.     Yes.    I think I probably have to go
16   to like the Best Buy Geek Squad or something,
17   perhaps they can do some additional research, or
18   if there's an alternative that you folks suggest,
19   I'm certainly willing to do that.         I'm trying to
20   the best of my ability and perhaps limited
21   technical knowledge provide you with everything
22   that you guys have requested.
23           Q.     Understood.     And just to be clear,
24   Mr. Meyer, we talked about this before, but the
25   subpoena specifically requested and required you


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 50 of 166

                                                                           Page 50
1    to look for text messages and Facebook or other
2    social media communications, right?
3              A.    To the best of my knowledge I did
4    comply with your request.
5              Q.    Right.   And I'm just asking, you've
6    read Exhibit A and it specifically calls out and
7    requires you to look for responsive text messages,
8    Facebook communications, or other documents, true?
9              A.    Well, I feel like we've covered this
10   ground.    I just read to you any text messages that
11   I have there.    If there's a way to go back into
12   history, I don't know how to do that.          If there's
13   a way to go back into my Facebook history, I don't
14   know how to do that either, so.
15             Q.   How often do you delete your text
16   messages?
17             A.   I don't have any set schedule.          When
18   I feel like I've got too much or something has
19   gone on too long, I will delete it.
20             Q.   When was the last time you deleted
21   text messages with John?
22             A.   I have absolutely no clue.         Can you
23   tell me or can someone tell me how to do that, how
24   to look?
25             Q.   I'm just asking for your best


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 51 of 166

                                                                           Page 51
1    recollection.
2              A.   I have absolutely no clue.
3              Q.   Okay.   Did you have text exchanges
4    with John about his injuries that he claims to
5    have suffered in the December 11th, 2015 ski
6    wreck?
7              A.   Do I know absolutely for certain one
8    way or the other?      I do not.
9              Q.   I'm sorry.     My question is, do you
10   recall having text conversations with John about
11   his ski wreck or the injuries he suffered in the
12   December 11th, 2015 ski wreck?
13             A.   Once again, do I recall anything
14   specifically?    I do not.
15             Q.   What about more generally?
16             A.   I could say maybe and mean maybe.
17             Q.   Would you expect that since his
18   accident, at some point the two of you exchanged
19   text messages about the subject of his ski wreck?
20             A.   I would say once again maybe or
21   there's a possibility.
22             Q.   Okay.   What about with any other
23   person?
24             A.   Again, maybe.     Possibly.
25             Q.   You have no real memory one way or


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 52 of 166

                                                                           Page 52
1    the other about --
2                   MS. WALAS:     Mac, I'm getting horrible
3    feedback.     Somebody is bouncing.
4                   MR. MORRIS:     I kind of can hear your
5    feedback, but I don't know what's changed on my
6    end.   Let's go off the record for a second.
7                   (Off-the-record discussion.)
8                   MR. MORRIS:     Can you read back my
9    last question, please?
10                  (Record read.)
11   BY MR. MORRIS:
12            Q.    So you just told me -- my
13   understanding is that you don't have any memory
14   one way or the other of ever texting with any
15   person about John Meyer's ski wreck, true?
16            A.    I don't remember any specific
17   e-mails.    Again --
18            Q.    I'm asking about text messages, to be
19   clear.
20            A.    I'm sorry.     If you want me to say
21   probably, maybe, possibly, all three of those.
22            Q.    Okay.   To be clear, I don't want you
23   to say one thing or another.        I'm just asking
24   whether or not you have --
25                  (Technical difficulties.)


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 53 of 166

                                                                           Page 53
1                   (Record read.)
2    BY MR. MORRIS:
3             Q.    -- a memory of any such text
4    messages?
5             A.    I'm pretty sure that I sent something
6    to Pam, and I wouldn't be surprised that I sent
7    something to my kids, my other two kids.
8             Q.    Okay.   All right.     So I think that
9    you have in front of you Deposition Exhibit 119,
10   correct?
11            A.    I do.
12            Q.    And Deposition Exhibit 119 is an
13   e-mail exchange between you and John Meyer in May
14   of 2016, right?
15            A.    Correct.
16            Q.    And it indicates that you wrote some
17   pretty detailed notes and put them in a book for
18   John at his apartment in Missoula, correct?
19            A.    Correct.
20            Q.    And what was the substance of those
21   notes?   Can you tell me about those?
22            A.    Well, as I read it, it says I wrote
23   pretty detailed notes and put them in the book for
24   you that was in the drawer of the little dresser
25   that was right outside of your bedroom door in the


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 54 of 166

                                                                           Page 54
1    apartment in Missoula.
2            Q.     Yeah, I know what the e-mail says.
3    I'm just asking do you recall what those notes are
4    that you're referring to in that e-mail?
5            A.     Nothing specifically.       I would guess
6    it was anything related to the situation for
7    doctors and hospital and whatever.         Something
8    specific you're looking for?
9            Q.     No.     I'm asking you for what you
10   recall about these notes that are referenced in
11   Deposition Exhibit 119.
12           A.     I don't recall anything specifically.
13           Q.     But you believe based on this e-mail
14   chain that they related to John Meyer's ski wreck
15   and his hospital stay in Billings and perhaps in
16   Missoula as well; is that right?
17           A.     Correct.
18           Q.     And you left those notes in John
19   Meyer's possession, right?
20           A.     Well, not exactly in his possession,
21   in, as I said, the drawer of the little dresser
22   right outside of his bedroom door.
23           Q.     Okay.    So things that are in John
24   Meyer's apartment in his drawers, you don't
25   believe that's in his possession?


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 55 of 166

                                                                           Page 55
1               A.   I guess you could get a little
2    technical, in his possession.        Like this is in my
3    possession right now (indicating).         Is this phone
4    in my possession?        I don't know.
5               Q.   So you don't --
6               A.   Did I hand it to him?      I did not hand
7    it to him.
8               Q.   So only if something is in somebody's
9    hand is it in their possession, is that the way
10   you interpret that?
11           A.      I guess I interpreted your question
12   was it in John's possession.
13           Q.      Right.    And so you're trying to get
14   clarity on what I meant by in his possession, is
15   that what's going on?
16           A.      We could read it again and I'll tell
17   you again that it says I left it in the drawer of
18   the little dresser.
19           Q.      Right.    And so you left it in John's
20   possession, right?
21           A.      I left it in the little drawer of the
22   dresser.    If you're calling that possession, then
23   that's in his possession.
24           Q.      Okay.    But you don't have a belief
25   either way about whether or not that is in his


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 56 of 166

                                                                           Page 56
1    possession if it's in a drawer in his apartment?
2             A.    I don't even know if he ever saw it
3    or got it.
4             Q.    Okay.    Did John ever tell you whether
5    or not he had found those notes?
6             A.    I don't remember.
7             Q.    Okay.    You specifically indicated in
8    this e-mail that you hope you still have those
9    notes, right?
10            A.    That's what I said.
11            Q.    Why did you hope he still had those
12   notes?
13            A.    Because it seemed important to him
14   and me at the time.
15            Q.    Okay.    What about those notes would
16   be important to him or to you at the time?
17            A.    Let me ask you a question.         Have you
18   ever had any kind of accident and needed to go
19   back and refer to the details?
20            Q.    Will you just please answer the
21   question that I just asked you?
22            A.    I thought it might be important to
23   him to have the details surrounding the hospital,
24   doctors, so on and so forth.
25            Q.    Right.    Because that's what those


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 57 of 166

                                                                           Page 57
1    notes were about?
2             A.    Correct.
3             Q.    And you don't know whether or not
4    John found those notes?
5             A.    I don't know.
6             Q.    He never told you one way or the
7    other?
8             A.    If he did, I don't remember.
9             Q.    Okay.   Mr. Meyer, when did you learn
10   that you may be named as a witness in this
11   lawsuit?
12            A.    I would guess a couple months ago
13   John had mentioned that I may be a witness in this
14   lawsuit.
15            Q.    Okay.   So what do you mean you guess
16   a couple of months ago?
17            A.    I don't recall anything specifically,
18   date or time.
19            Q.    Okay.   You just mean you estimate
20   that it was about two months ago when you first
21   were told you may be a witness in this case; is
22   that right?
23            A.    Correct.
24            Q.    And who informed you of that?
25            A.    John.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 58 of 166

                                                                           Page 58
1            Q.     And you obviously were with John
2    right after his ski wreck, right?
3            A.     He had the accident, as I recall, on
4    December 11th and on the 12th I flew out to
5    Billings.
6            Q.     Right.    And you stayed in the
7    hospital with John beginning about December 12th,
8    2015?
9            A.     I got a hotel nearby and a few nights
10   I stayed in the hotel, a few nights I stayed in
11   the hospital, a combination of both.
12           Q.     Okay.    And so the things that you
13   know about this -- that are relevant to this case
14   are about -- I mean, that was obvious to you from
15   the beginning of this case, wasn't it?
16           A.     What was obvious?
17           Q.     That you knew about his hospital
18   stay, for instance?
19           A.     Yes.
20           Q.     And you knew about the treatment that
21   he received, for instance?
22           A.     I knew about the treatment, yes.
23           Q.     Yeah.    To the extent that you
24   understood those things, you knew about it?
25           A.     I don't understand the question.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 59 of 166

                                                                           Page 59
1            Q.     Right.    To the extent that you
2    understood what treatment John was getting, you
3    knew about that treatment?
4            A.     I knew he was getting treatment in
5    the hospital, yes.
6            Q.     Right.    And John knew you knew?
7            A.     After the fact he knew that I knew.
8            Q.     Sure.    So after he was -- after he
9    saw you for the first time in the hospital, he
10   knew that you knew about the treatment he was
11   getting at the hospital, right?
12           A.     I don't know that for the first three
13   weeks or so after the accident John knew which way
14   was up, and I say that because I recall him
15   probably three weeks after the accident, I
16   remember arriving at the hospital and -- I'm
17   sorry, I arrived at the rehab facility in Missoula
18   and commenting you're up awfully early, and his
19   comment was that -- something along the lines of
20   yeah, I was confused.      He for, I'm going to guess,
21   three weeks after the accident couldn't tell what
22   time it was.    He would look at a clock and almost
23   everything was backwards so he had no clue.            When
24   exactly it became clear that I knew and that he
25   knew he was getting some treatment, I can't tell


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 60 of 166

                                                                           Page 60
1    you.
2            Q.     Sure.
3            A.     He would look at the clock and think
4    it would be 7:40 in the morning, and I'm not
5    talking about a digital clock, I'm talking about
6    an analog clock, and he would look at the hands on
7    the clock and he couldn't tell me what time it was
8    for the longest time.       So when exactly it became
9    clear, I can't tell you.
10           Q.     Do you know that John filed the
11   complaint, the document that started this lawsuit,
12   in December of 2015?
13           A.     I have no clue when he filed the
14   lawsuit.
15           Q.     So as of December 2015, do you
16   believe that John Meyer knew that you were there
17   with him in the hospital both in Billings and in
18   Missoula?
19           A.     Let me back you up.       You said
20   December of 2015?
21           Q.     I'm sorry.     I misspoke.     I should
22   have said December of 2017.
23           A.     Oh, okay.
24           Q.     My question is, as of December of
25   2017, do you believe that John Meyer knew that you


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 61 of 166

                                                                           Page 61
1    were with him in the hospital?
2            A.     I do, yes.     Two years later I believe
3    that a lot of the -- some of the, to what extent,
4    the brain injury had cleared up, yeah, I believe
5    that he knew certainly more of what was going on
6    then.
7            Q.     Okay.    And have you recently provided
8    to John any medical records related to his ski
9    accident?
10           A.     I don't recall any -- sending
11   anything other than this e-mail communication.
12   I'll take a guess that whatever notes I referred
13   to later on where I said should I mail the little
14   bit of stuff that I made notes on after the
15   Billings hospital, I would guess at some point in
16   time I probably sent that to him because -- and I
17   say that because I don't have it.
18           Q.     Okay.    So you think that the notes
19   that are referred to in Deposition Exhibit 119 you
20   sent to John?
21           A.     That would be my guess.        Do I know
22   anything specifically?      I do not.
23           Q.     Right.    But this e-mail is in May of
24   2016, right?
25           A.     Correct.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 62 of 166

                                                                           Page 62
1            Q.     And so since the lawsuit that was
2    initiated in December of 2017, have you sent John
3    any medical bills?
4            A.     I don't recall sending any to him.
5            Q.     Okay.   And since December of 2017,
6    have you sent John any medical records related to
7    his ski wreck?
8            A.     I don't recall sending him anything.
9            Q.     And have you been recently involved
10   in assisting John with producing documents in this
11   case to Big Sky?
12           A.     I have not.
13           Q.     Okay.   Have you ever been involved
14   with assisting John or his attorneys with his
15   producing medical records or medical bills to Big
16   Sky?
17           A.     There's nothing that I recall.
18           Q.     Okay.   And you didn't produce to us
19   in response to this subpoena any e-mails that
20   would suggest that you have recently sent to John
21   or his counsel information about medical records
22   or medical bills that he may have incurred in
23   connection with his December 11, 2015 ski wreck,
24   true?
25           A.     Mac, ask me that question again.          I'm


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 63 of 166

                                                                           Page 63
1    not sure I follow what you're asking for.
2            Q.     Sure.    So you produced a number of
3    e-mails in response to the subpoena that we sent
4    you, correct?
5            A.     Correct.
6            Q.     And you've reviewed those e-mails
7    when you sent them to us?
8            A.     Did I look hard at all of them?          No.
9    I thought I'm just going to send you everything I
10   have that included John in any kind of
11   communication.
12           Q.     Sure.    And in any of those e-mails
13   did you notice an e-mail that would suggest that
14   you've recently assisted John with locating
15   medical records or medical bills?
16           A.     No, I don't remember --
17           Q.     When I say recently, I mean since the
18   lawsuit started.
19           A.     Sorry.    When was the last time I sent
20   him anything medical record related, I have
21   absolutely no clue.      I think it might be back to
22   this, but I absolutely can't tell you a hundred
23   percent one way or the other.
24           Q.     Okay.    And do you know anything about
25   John's medical bills related to the ski accident


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 64 of 166

                                                                           Page 64
1    at issue in this case?
2            A.     What can I recall?       I think he told
3    me that he received a bill for being airlifted off
4    of the mountain for forty-four thousand dollars it
5    seems to me.
6                   I remember having conversation with
7    him about -- I think that he had UnitedHealthcare,
8    not positive of that, I think that he had
9    UnitedHealthcare as an insurance provider and that
10   it seemed a bit unfair that the accident occurred
11   in 2015 -- yes, 2015 and that they looked for a
12   deductible of X number of dollars for 2015 and
13   because his care and treatment extended into 2016,
14   that they were looking for a deductible in the
15   same amount, and I want to say six thousand
16   dollars, and that didn't seem fair that it rolled
17   into another calendar year when it was the same
18   accident.
19           Q.     Okay.   Have you told me everything
20   that you know as you sit here today about
21   Mr. Meyer's medical bills?
22           A.     Am I withholding anything?         I am not.
23   Could there be something in my memory that I'm not
24   recalling at this ten seconds?        That's certainly a
25   possibility.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 65 of 166

                                                                           Page 65
1            Q.     Okay.   And if anything else comes to
2    mind during the course of this deposition, will
3    you let me know?
4            A.     Sure.
5            Q.     Okay.   And with regard to the medical
6    bill associated with his life flight from Big Sky
7    to Billings, what you told me about that is
8    information that was relayed to you by John, true?
9            A.     Correct.
10           Q.     Okay.   And what you told me with
11   respect to the deductible amounts and
12   UnitedHealthcare, that is also information that
13   was also relayed to you by John --
14           A.     Yes.
15           Q.     -- correct?
16           A.     Yes.
17           Q.     And do you know anything about the
18   timing in which John has produced to Big Sky
19   medical bills or medical records?
20           A.     I do not.
21           Q.     Okay.   So if there was an issue in
22   this case about certain medical records or medical
23   bills being disclosed to Big Sky late, you
24   wouldn't be able to comment on that, correct?
25                  MS. WALAS:     Objection.     Calls for a


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 66 of 166

                                                                           Page 66
1    legal conclusion.      The witness is not an attorney.
2    BY MR. MORRIS:
3            Q.     Mr. Meyer, you can still answer my
4    question if you understood it.
5                   THE WITNESS:     Breean, do you want me
6    to or not?
7                   MS. WALAS:     I'm not your attorney.
8    You can answer.
9                   THE WITNESS:     Mac, restate the
10   question.
11   BY MR. MORRIS:
12           Q.     So if in this case there was an issue
13   about certain medical bills or records being
14   disclosed to Big Sky in an untimely fashion, would
15   you have any knowledge about that?
16           A.     I do not.
17           Q.     Okay.   John graduated from
18   Centerville High School in Dayton; is that right?
19           A.     In Centerville, Ohio, yes.
20           Q.     Okay.   And what kind of a student was
21   John in high school?
22           A.     Smart enough, maybe sometimes a
23   little lazy and I thought perhaps with the wrong
24   crowd from time to time.
25           Q.     And what kind of grades did he get in


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 67 of 166

                                                                           Page 67
1    high school?
2             A.    Probably Bs and Cs.
3             Q.    And then he went on and attended for
4    a year Wright State University; is that accurate?
5             A.    Correct.
6             Q.    And he -- and how was his experience
7    as a student at Wright State University, to your
8    recollection?
9             A.    He did not really care for it.          He
10   was living at home.      It wasn't great.
11            Q.    Okay.    And then he transferred after
12   a year to the University of Montana in Missoula,
13   right?
14            A.    Right.
15            Q.    And Mr. Meyer has testified in this
16   case that he did not do well at U of M.           Is that
17   your recollection as well?
18            A.    I would say he really didn't apply
19   himself.
20            Q.    I'm sorry, you said he did not apply
21   himself really?
22            A.    I don't think he applied himself
23   there.
24            Q.    Okay.    He also -- do you recall John
25   having some sort of legal troubles in college,


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 68 of 166

                                                                           Page 68
1    getting arrested and that sort of thing?
2              A.     I think that John had gone to New
3    Orleans.       I'm going back twenty years now.      I
4    believe that he was arrested, pardon my French
5    here, I think he peed on some building, got
6    arrested, and, here, I'll make you chuckle, he
7    called looking to be bailed out of jail and I said
8    no, just leave him there.
9              Q.     Well, that's what any good dad would
10   do.
11             A.     In my opinion, that was the right
12   thing to do.
13             Q.     For sure.    That's what my dad would
14   have done.
15                    And do you recall him being arrested
16   for public drunkenness as well?
17             A.     I do not.
18                    MS. WALAS:    Mac, I'm going to go
19   ahead and object to the line of questioning.             The
20   judge has ruled this inadmissible.          You can go
21   ahead and continue and he can answer.          I just want
22   to get an objection on the record.
23                    MR. MORRIS:    For sure.
24   BY MR. MORRIS:
25             Q.     You don't recall that you said?


                      WWW.BRITTONANDASSOCIATES.COM
           DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 69 of 166

                                                                           Page 69
1            A.     I do not.
2            Q.     Okay.   Do you recall -- outside of
3    peeing on the building in New Orleans, do you
4    recall him ever being arrested for any reason?
5            A.     That's the only incident I recall.
6            Q.     Okay.   And was John ever treated for
7    any mental health conditions before December 11th,
8    2015, that you're aware of?
9            A.     I don't have any specific knowledge
10   so I can't say I know he went for whatever.
11           Q.     Okay.   And what do you know sort of
12   more generally?
13           A.     I know that he has seen therapists or
14   counselors.    When that began, how often, I can't
15   help you.
16           Q.     Okay.   And I'm specifically referring
17   to before December 11th, 2015.        Did you understand
18   that?
19           A.     I understood that.       I don't exactly
20   know the first time he went.        I have no clue how
21   often he's been.
22           Q.     Okay.   And -- but you -- you believe
23   that he has at some time in his young adult life
24   seen counselors --
25           A.     Correct.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 70 of 166

                                                                           Page 70
1            Q.     -- or mental health therapists of
2    some kind?
3            A.     Yes.
4            Q.     And do you have any sense of why he
5    would see a counselor or mental health therapist?
6            A.     I think that John can sometimes get
7    inside of his own head, probably as we all do,
8    talking some stuff to ourselves, and I think he
9    may listen to some of that stuff more often than
10   some others of us who choose to ignore or realize
11   that we're just talking BS to ourselves.
12           Q.     Understood.     And did John ever talk
13   to you about, you know, feeling like he's getting
14   in his own head or that sort of thing before
15   December 11th, 2015?
16           A.     Do I realize that he had some
17   challenges and was inside of his head?          Certainly.
18           Q.     Sure.   And I guess my question is,
19   did he ever talk to you about that?
20           A.     Well, I recall he was doing some sort
21   of stint for -- gosh, I'm struggling to remember
22   the name of the -- I guess it's the Sierra Club
23   that's based out in San Francisco and he was
24   struggling to find a place to live, struggling
25   with the gig with them, and being a little upset


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 71 of 166

                                                                           Page 71
1    about the whole thing.
2              Q.   Sure.   And when was that, do you
3    recall?
4              A.   I have no clue.
5              Q.   Would that have been after he
6    graduated from the University of Montana?
7              A.   It would seem to me, yes.
8              Q.   Okay.   And when he was out in San
9    Francisco, as you just described it, you think he
10   may have at that time talked to you about getting
11   into his own head and seeing a counselor of some
12   kind about that issue?
13             A.   I don't know if he saw a counselor
14   regarding that or not.
15             Q.   Okay.
16             A.   No clue.
17             Q.   Sure.   And in terms of when you think
18   he saw a mental health therapist or counselor, do
19   you have sort of a time when that was?
20             A.   I do not.
21             Q.   Okay.   So John is fond of engaging in
22   a wide variety of outdoor recreational activities,
23   right?
24             A.   Correct.
25             Q.   And he sort of had that interest for


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 72 of 166

                                                                           Page 72
1    a long time --
2            A.     Yes.
3            Q.     -- correct?
4            A.     Yes.
5            Q.     Okay.   So did he sort of develop
6    those interests after he moved to Montana?
7            A.     John has always been very outdoorsy.
8    I recall going archery, bow hunting with him when
9    he was twelve, thirteen years old.
10           Q.     So you took him deer hunting?
11           A.     Yes.
12           Q.     Okay.   And then currently John likes
13   to mountain bike, correct?
14           A.     I'm sure he likes all kinds of
15   outdoor things.
16           Q.     Do you know about his recreational
17   activity mountain biking?       Do you know about his
18   mountain biking at all, his interest in that?
19           A.     I'm sure that he has mentioned that
20   he likes mountain biking.
21           Q.     And rock climbing?
22           A.     Yes.
23           Q.     Obviously skiing?
24           A.     Yes.
25           Q.     Back country skiing?


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 73 of 166

                                                                           Page 73
1            A.     Yes.
2            Q.     Mountain climbing?
3            A.     Yes.
4            Q.     Okay.   And as a father, were you ever
5    worried about John engaging in those recreational
6    activities?
7            A.     Yes.
8            Q.     Okay.   Because all of them have
9    inherent dangers and risks, would you agree?
10           A.     I agree to the standpoint that they
11   all have dangers, but I was at danger driving my
12   truck up here to come and talk to you guys.            So do
13   I indulge in the same activities as him?           Not all
14   of those things, but I would say that if you're
15   looking to build a case that he likes outdoor
16   activities, I'd agree with that.         If you're
17   looking to build a case that they're a little
18   riskier, that's probably true as well.          But if you
19   drove to work today, you probably risked yourself
20   a little bit as well, so.
21           Q.     Sure.   But, you know, people have to
22   drive to work and that sort of thing, they don't
23   necessarily have to climb up a mountain or a
24   cliff, correct?
25           A.     Right, but they also don't have to go


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 74 of 166

                                                                           Page 74
1    fishing or boating and risk that as well, so.
2              Q.   And in your experience, John has sort
3    of enjoyed that element of risk in the
4    recreational activities that he chooses to engage
5    in?
6              A.   Well, I think that's an interesting
7    question, Mac, because I know that he loves and
8    enjoys the outdoors so what part of it thrills him
9    or excites him, I don't know.
10             Q.   Okay.   How would you characterize
11   John's financial status since he graduated
12   college?
13             A.   John has never seemed to be on the
14   plenty of money side.      He's always been more
15   about -- I feel like he's always been more
16   concerned about making sure that the air, the
17   water, the environment was protected than he was
18   about having a whole bunch of money.
19             Q.   Sure.   And have you supported John
20   financially since he graduated college?
21             A.   Can you be more specific with that
22   question?
23             Q.   Sure.   Yeah.    Did you help pay for
24   John's law school, for instance?
25             A.   I recall paying for a semester of


                      WWW.BRITTONANDASSOCIATES.COM
           DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 75 of 166

                                                                           Page 75
1    Vermont law school.      Have I helped him
2    financially?    Absolutely.
3            Q.     Okay.    And since he graduated law
4    school, you've also continued to help him
5    financially, true?
6            A.     Well, you guys saw the e-mails and
7    you know that I have supported him.
8            Q.     Right.    So that is true?
9            A.     Correct.
10           Q.     Okay.    Do you recall John failing the
11   bar exam the first time that he took it?
12           A.     I think that he did.
13           Q.     Did you -- do you recall that or do
14   you recall anything -- any reaction you had to
15   that?
16           A.     Well, first of all, I'm pretty sure
17   that he did fail it.      That he took it -- I don't
18   know, hell, you might know the answer, how many
19   times he took it before he passed it.          I guess my
20   reaction would have been as it would be today that
21   if he failed it, he should continue trying to pass
22   the bar exam if that's what he wanted to do.
23           Q.     Okay.    What did John do for work
24   after he graduated law school?
25           A.     Well, I guess all I recall is him


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 76 of 166

                                                                           Page 76
1    starting Cottonwood Environmental Law.
2            Q.     And did you ever meet John's law
3    partner, Purcie Bennett, who he started Cottonwood
4    Environmental Law Center with?
5            A.     I don't remember meeting Purcie.
6            Q.     Okay.   Did John ever talk to you
7    about Purcie?
8            A.     I knew that -- as you now mention
9    Purcie, I do remember him talking about Purcie.             I
10   don't think they got along real well or that they
11   were on the same page.
12           Q.     Okay.   And what did he tell you about
13   not getting along with Purcie?
14           A.     I don't recall specifically what the
15   issue was or what he or she had issues regarding.
16           Q.     Okay.   And do you recall that she
17   left Cottonwood Law Center about three or four
18   years after it was formed?
19           A.     I do not know exactly what time frame
20   so if you tell me three or four years and you have
21   specific information, then I'll say okay, I agree
22   with you; but as far as specific time frame, I do
23   not know.
24           Q.     But more generally, you recall at a
25   specific time she left Cottonwood Law Center,


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 77 of 166

                                                                           Page 77
1    right?
2               A.   Correct.
3               Q.   And did John ever talk to you about
4    why she left?
5               A.   I thought we just covered that.         I
6    don't know specifically what their issue was.
7               Q.   Okay.   Did he tell you that after
8    Purcie left, that sort of laid a greater burden on
9    him in terms of operating and running Cottonwood
10   Environmental Law Center?
11            A.     Well, he probably did.       That stands
12   to reason to me.
13            Q.     And do you recall conversations about
14   that issue?
15            A.     I do not.
16            Q.     So if you can go back in your memory
17   to 2015.    Do you remember how John and Cottonwood
18   Law Center were doing in 2015 prior to this ski
19   wreck that's at issue in this case?
20            A.     I don't recall specifically.        I have
21   no general or specific information.
22            Q.     Okay.   Is it fair to say that at that
23   time John's sort of financial status was the same
24   as you've already described it where he was more
25   focused on other priorities besides money?


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 78 of 166

                                                                           Page 78
1             A.    You're asking me to speak for him and
2    I can't say what his priorities were focused on.
3    As I mentioned already, he never seemed to be
4    really concerned about the financial side of the
5    business.
6             Q.    Okay.   Can you find in front of you a
7    document with the Bates stamp Big Sky 947?
8                   (Exhibit 120, 4/4/16 e-mail from
9    Ronald Meyer to John Meyer, was marked for
10   purposes of identification.)
11   BY MR. MORRIS:
12           Q.     Mr. Meyer, the court reporter has put
13   in front of you Deposition Exhibit 120 which
14   should have the Bates stamp at the bottom Big Sky
15   947.   Is that accurate?
16           A.     Yes.
17           Q.     And can you take a second just to
18   review that and let me know when you're done?
19           A.     Okay.
20           Q.     So Deposition Exhibit 120 is one of
21   the e-mails that you provided to us pursuant to
22   the subpoena, correct?
23           A.     I'm sorry, Mac, you broke up a little
24   bit there and I didn't understand the question.
25           Q.     No problem.     Deposition Exhibit 120


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 79 of 166

                                                                           Page 79
1    is one of the e-mails that you provided in
2    response to the subpoena, correct?
3             A.    Correct.
4             Q.    And it's an e-mail exchange between
5    you and John Meyer dated April 4th, 2016, with the
6    subject thirty thousand dollar contribution, true?
7             A.    Correct.
8             Q.    Okay.    What -- and you're asking John
9    to send you a document regarding the thirty
10   thousand dollars because you have an appointment
11   for taxes on Tuesday; is that right?
12            A.    Correct.
13            Q.    Okay.    And can you tell me, did you
14   make a donation of thirty thousand dollars to
15   Cottonwood Environmental Law Center?
16            A.    I did.
17            Q.    And is that what this e-mail is
18   about?
19            A.    Yes.
20            Q.    And when did you make that donation?
21            A.    The exact day?
22            Q.    No.    Was it before April 4th, 2016?
23            A.    Yes.
24            Q.    And do you have a sense of when it
25   was other than knowing it was before April 4th,


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 80 of 166

                                                                           Page 80
1    2016?
2            A.     My guess, and it's only a guess,
3    would be within the couple weeks prior to that.
4            Q.     Okay.    If you can look at Big Sky
5    948.
6                   MR. MORRIS:     If we can get that
7    document in front of the witness, please.
8                   (Exhibit 121, 4/4/16 e-mail from
9    Ronald Meyer to John Meyer, was marked for
10   purposes of identification.)
11   BY MR. MORRIS:
12           Q.     Is that marked Deposition Exhibit
13   121?
14           A.     It is.
15           Q.     It has the Bates stamp Big Sky 948 at
16   the bottom, correct?
17           A.     Yes.
18           Q.     Deposition 121 is an e-mail also on
19   May 12th, 2016 -- I'm sorry.        Just a second.
20                  I'm sorry.     Let me start over.
21   Deposition Exhibit 121 is an e-mail that you
22   provided in response to the subpoena, right?
23           A.     Right.
24           Q.     And it has the subject thirty
25   thousand dollars, correct?


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 81 of 166

                                                                           Page 81
1            A.     Right.
2            Q.     It's also dated April 4th, 2016.
3    Just like the prior e-mail that we just reviewed,
4    Deposition Exhibit 120, right?
5            A.     Correct.
6            Q.     And do you see where it says date was
7    September 17, 2015?
8            A.     I do.
9            Q.     And what is that referring to?
10           A.     So that apparently I'm incorrect, I
11   did not send him the thirty thousand dollar
12   contribution a couple weeks before.          I sent it to
13   him September of 2015.
14           Q.     Okay.    And that's what you're
15   informing John in this e-mail is the date that you
16   provided a thirty thousand dollar contribution to
17   Cottonwood Environmental Law Center, right?
18           A.     Yes.
19           Q.     Okay.    But to be clear, Cottonwood
20   Environmental Law Center is a nonprofit
21   organization?
22           A.     Correct.
23           Q.     And the reason why it's referred to
24   as a contribution and that you needed information
25   from John about that for purposes of taxes is


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 82 of 166

                                                                           Page 82
1    that's a tax deductible donation, right?
2            A.     I'm sure that there are some
3    allowances for charitable contributions.
4            Q.     Right.    And that's at least why you
5    needed that document from John to at least explore
6    the possibility that it would be a charitable
7    contribution?
8            A.     Correct.
9                   MR. MORRIS:     Can we show the witness
10   a document that's Bates stamped Big Sky 960 to
11   963.
12                  (Exhibit 122, 3/9/18-3/11/15 e-mail
13   exchange between John Meyer, Ronald Meyer, and
14   Dawn Dizney, was marked for purposes of
15   identification.)
16   BY MR. MORRIS:
17           Q.     Mr. Meyer, you now have before you
18   Deposition Exhibit 122.       Can you just take a
19   moment to review that and let me know when you're
20   done?
21           A.     Okay.
22           Q.     So Deposition Exhibit 122 is another
23   e-mail that you provided to us in response to the
24   subpoena, right?
25           A.     Correct.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 83 of 166

                                                                           Page 83
1            Q.     And it's a true and correct copy of
2    an e-mail exchange that you had with John and
3    other members of your family in March of 2015,
4    correct?
5            A.     Correct.
6            Q.     And the subject of the e-mail is
7    Belize -- or the e-mail chain?
8            A.     Correct.
9            Q.     And John, if you turn to the final
10   page, is the person who started this e-mail chain
11   it looks like?
12           A.     Where it starts from John Meyer --
13           Q.     Right.
14           A.     -- dated March 9th, 2015?
15           Q.     Right.    Okay.   And so this e-mail
16   chain is about a family trip that you were
17   planning and organizing in 2015, right?
18           A.     Correct.
19           Q.     And John wrote to you in March of
20   2015 to say that he had just received a dentist
21   bill of two thousand dollars and that he could
22   only find a flight that was eight hundred dollars
23   or more and so he wouldn't be going on the Belize
24   trip after all, right?
25           A.     Yeah, that part is correct.         Mac,


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 84 of 166

                                                                           Page 84
1    what I'm not sure of is, is this the first e-mail
2    in the chain or is it somewhere in the middle of?
3              Q.   Right.    You know, I don't know
4    either.    I'll just tell you that this is the
5    entirety of the e-mail chain that we received from
6    you.
7              A.   Okay.
8              Q.   So if there are earlier e-mails in
9    this chain, you would know better than me.
10             A.   You're going back more than five
11   years so I don't know if this picks up in the
12   middle or after a phone call or where; but, yeah,
13   the things that you've stated, he said yep, I just
14   got a two thousand dollar dentist bill and the
15   plane fare is eight hundred bucks, correct.
16             Q.   Okay.    So because of financial
17   issues, he's telling you he's not going to be able
18   to go, right?
19             A.   Correct.
20             Q.   And his sister, Dawn, responded to
21   that e-mail and told him that -- told John that
22   she would help split the ticket, right?           The cost
23   of the plane ticket.
24             A.   Yes.
25             Q.   And you responded and told John that


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 85 of 166

                                                                           Page 85
1    you had already offered to pay the plane ticket
2    for his birthday and that you had actually sent
3    him a check that day and he could do with that
4    money whatever he wanted, right?
5             A.    Correct.
6             Q.    You also responded to his complaint
7    about needing braces, right?
8             A.    I did.
9             Q.    And you reminded him that you had
10   already offered to help pay for the braces years
11   ago and he had declined that offer?
12            A.    Correct.
13            Q.    And if you look in the first e-mail,
14   John says that he doesn't smile because of his
15   teeth.   Do you see that?
16            A.    I don't see it right this second but
17   I did see it.
18            Q.    Right.    Was that your recollection,
19   that John was anxious about smiling because of his
20   teeth?
21            A.    I don't recall that specifically.
22            Q.    Did you end up paying for John's
23   airfare for that trip?
24            A.    I did.    At least that's my
25   recollection.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 86 of 166

                                                                           Page 86
1            Q.     I'm sorry?
2            A.     I said my recollection is that I paid
3    for the airfare.
4            Q.     All right.     In October of 2015, do
5    you recall John shutting down Cottonwood Law
6    Center and taking a job with WildEarth Guardians
7    in Missoula?
8            A.     I don't believe that he shut down
9    Cottonwood Environmental Law.        He did take a job
10   with WildEarth Guardians.       Exactly when, if you
11   say October 2015, okay.
12           Q.     Okay.    Do you recall it was sometime
13   in the fall of 2015?
14           A.     Yes.
15           Q.     Okay.    And your understanding is that
16   was just a part-time job and he was also running
17   Cottonwood as well?
18           A.     I think he was attempting to do both
19   for a while.
20           Q.     Okay.    And why do you think he took
21   the job with WildEarth Guardians?
22           A.     I do not exactly know.
23           Q.     Did you support his decision to do
24   that?
25           A.     I did.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 87 of 166

                                                                           Page 87
1             Q.    Why did you support it?
2             A.    I guess I tried to be supportive of
3    him emotionally, financially, career-wise.           I
4    don't know what's best for him so if he thought
5    that was his best move at the time, then good on
6    him.
7             Q.    And do you recall what John's salary
8    at WildEarth Guardians was?
9             A.    I do not.
10            Q.    Okay.   Do you recall him discussing
11   with you that that would be an improvement
12   financially for him?
13            A.    I don't know what his financial
14   situation was or what his income was so whether it
15   was better or not, I can't answer.
16            Q.    Sure.   And you don't recall any
17   conversations with him on that issue?
18            A.    Well, what I'm pretty certain of is
19   that he has worked a few cases, probably won a few
20   cases.   I think that as a nonprofit law
21   organization, he's pretty dependent upon
22   charitable contributions.       I think that there's
23   probably some grants that are involved.           And I
24   believe that your financial situation in that
25   situation can be improved upon or go backwards


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 88 of 166

                                                                           Page 88
1    based upon your willingness to ask for charitable
2    contributions or work toward grants.
3            Q.     Okay.    And was John not keen on
4    getting grants or charitable contributions?
5            A.     I think, and, again, this is me
6    speaking for him, I don't think he liked asking
7    people for money.
8            Q.     Okay.    And that's based on sort of
9    your conversations with him, right?
10           A.     Probably both then -- then and now.
11           Q.     After John's ski wreck on December
12   11th, 2015, some of his coworkers in WildEarth
13   Guardians came to the hospital in Billings, right?
14           A.     Correct.
15           Q.     And you appreciated that they did
16   that for him, right?
17           A.     I did.    I'm sure that I had written
18   or spoken to I think his name was John Horning at
19   WildEarth Guardians.
20                  MR. MORRIS:     Can we show the witness
21   the document with the Bates stamp Big Sky 1062 to
22   1063?
23                  (Exhibit 123, 12/14/15 e-mail
24   exchange between Ronald Meyer and John Horning,
25   was marked for purposes of identification.)


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 89 of 166

                                                                           Page 89
1    BY MR. MORRIS:
2            Q.     And it's marked Deposition Exhibit
3    123?
4            A.     Yes.
5            Q.     Mr. Meyer, can you just take a moment
6    to review Deposition Exhibit 123 and let me know
7    when you're done?
8            A.     Okay.
9            Q.     Deposition Exhibit 123 is another
10   e-mail that you produced to us in response to the
11   subpoena, right?
12           A.     Correct.
13           Q.     And it's an e-mail exchange between
14   you and John Horning from December of 20 --
15   December 14, 2015, right?
16           A.     Correct.
17           Q.     And John Horning is an individual at
18   WildEarth Guardians -- or was with WildEarth
19   Guardians at the time?
20           A.     Correct.
21           Q.     And in this e-mail you are thanking
22   John and complimenting John's coworkers Bethany
23   and Sarah for coming to visit John at the
24   hospital, right?
25           A.     Right.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 90 of 166

                                                                           Page 90
1            Q.     And you described them in this e-mail
2    as impressive and you actually say that they are
3    angels, right?
4            A.     Right.
5            Q.     And Mr. Horning responded and said
6    that both Bethany and Sarah are models and leaders
7    in how to be compassionate and caring, right?
8            A.     Right.
9            Q.     And that was your experience as well,
10   that the people at WildEarth Guardians that you
11   interacted with were compassionate and caring?
12           A.     Correct.
13           Q.     And specifically compassionate and
14   caring toward John, right?
15           A.     Yes.
16           Q.     Okay.    Now, in March of 2016 you
17   recall John was fired by WildEarth Guardians,
18   true?
19           A.     If you say March of 2016, I believe
20   that.
21           Q.     Okay.    Did John tell you about being
22   fired by WildEarth Guardians --
23           A.     Yes.
24           Q.     -- when that occurred?        He did?    And
25   what did he tell you about being fired by


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 91 of 166

                                                                           Page 91
1    WildEarth Guardians?
2            A.     Well, I guess it was a little unclear
3    to me whether or not he was fired or he chose to
4    leave them.    If you're going to ask me the details
5    surrounding it, I don't know.
6            Q.     Okay.    So he never made it clear to
7    you whether or not he actually just resigned from
8    WildEarth Guardians?
9            A.     I don't know if he resigned or if
10   they terminated him.
11           Q.     Right.
12           A.     Oh, you know what, I guess as I think
13   about it, he probably did say he was terminated,
14   and the reason I say that is because I think
15   somewhere in one of the other e-mails I suggested
16   then you might have some opportunity to pursue
17   unemployment or -- yeah, unemployment
18   compensation.
19           Q.     Right.    And did he tell you why he
20   was fired by WildEarth Guardians?
21           A.     I don't recall anything specifically.
22           Q.     I'm sorry, I interrupted you.         Could
23   you say that again?
24           A.     I don't recall what any specific
25   violation was, or if he even told me what one was.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 92 of 166

                                                                           Page 92
1             Q.    Okay.   Did he ever tell you that he
2    was fired by WildEarth Guardians because they
3    found him to be unmanageable?
4             A.    Not that I recall.
5             Q.    Okay.   And was there an issue with
6    John both being an employee of WildEarth Guardians
7    on the one hand and trying to run his own
8    Cottonwood Environmental Law Center at the same
9    time?
10            A.    I have no knowledge of that being a
11   problem.
12            Q.    Okay.   So you know -- did you know
13   that in March of 2016 when John was fired by
14   WildEarth Guardians he was already skiing again in
15   the back country?
16            A.    I don't know anything about him
17   skiing again in the back country.
18            Q.    Did John ever tell you about a ski
19   accident that he had while back country skiing in
20   the summer of 2016?
21            A.    I think that he did say that he and a
22   buddy of his were skiing and that he did have
23   another crash.
24            Q.    What did he tell you about that
25   crash?


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 93 of 166

                                                                           Page 93
1            A.     I think he got a little dinged up.
2            Q.     Did he tell you that he broke some
3    ribs in the crash?
4            A.     I don't recall that being part of the
5    conversation.
6            Q.     Did he tell you that he had injured
7    his knee?
8            A.     I think I remember that his knee was
9    dinged up, yes.
10           Q.     Okay.   Has he ever talked to you
11   about suffering breathing problems as a result of
12   that skiing accident in the summer of 2016?
13           A.     I don't recall anything specifically
14   regarding that.
15           Q.     Okay.
16                  MS. WALAS:     Mac, would this be a good
17   time to take a break?
18                  MR. MORRIS:     Sure.
19                  (Pause in proceedings.)
20   BY MR. MORRIS:
21           Q.     Mr. Meyer, we're back from a lunch
22   break, and you recognize that you're still under
23   oath?
24           A.     I do.
25           Q.     And over the lunch break did you


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 94 of 166

                                                                           Page 94
1    review any documents or do anything or talk to
2    anyone about the deposition?
3            A.     I called my girlfriend and told her
4    that you guys are abusing me and I don't know how
5    much longer it would go on.
6            Q.     Are you being sarcastic about us
7    abusing you?
8            A.     What I find interesting, and probably
9    naive on my part, is that your job or Crowley &
10   Fleck, their job is to find everything that they
11   think John did wrong or inappropriately or that
12   you can find fault with, and I have to say, I find
13   that interesting partly because as a parent, it's
14   like, you know what, you want to take care of your
15   kids and protect them, and so it bothers me a bit
16   to have you go after things that he's said or done
17   or mistakes that he's made.        And I guess it's
18   Breean's job, whenever it comes time, to point out
19   things that --
20                  I think of kayaking with John in
21   Alaska in Arctic National Wildlife Refuge and him
22   picking up all the trash and bottles and stuff
23   that he can find.
24                  I think of the time he told me about
25   finding -- when he was out back country skiing,


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 95 of 166

                                                                           Page 95
1    finding a skier upside down, I think they call it
2    a tree well when somebody gets inside of a tree
3    because they had an accident or a tumble, and they
4    rescued him because he couldn't get out of that.
5                   I think of him telling me about pro
6    bono work that he has done for the homeless and
7    battered women in a shelter.
8                   So I just find it interesting that --
9    and I understand that, you know, it's kind of like
10   me buying a car, I want to buy it for the cheapest
11   price possible, if you're selling it, you want to
12   sell it for the most, so I understand that we're
13   on different sides.
14           Q.     Okay.
15           A.     Ultimately what I'm going to do is
16   tell you the truth about things.
17           Q.     Right.    And just to be clear, I just
18   want to make sure that we're all on the same page
19   here, you know, because sarcasm and that sort of
20   thing rarely shows up well on a cold deposition
21   transcript.    You're not suggesting that my
22   questioning in any way today has been abusive in
23   any way, correct?
24           A.     Not abusive.
25           Q.     Okay.    And what you're -- what you


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 96 of 166

                                                                           Page 96
1    were just describing to me is that you're sort of
2    coming to the understanding that in this lawsuit,
3    there are sort of two parties on opposite sides of
4    the beat and I'm not asking you questions about
5    things that you believe are positive attributes of
6    John?
7            A.     Correct.
8            Q.     Okay.    So you said that you were
9    speaking with -- you spoke over the break with
10   your girlfriend about this deposition, right?
11           A.     Correct.
12           Q.     And did you speak with anybody else
13   besides your girlfriend?
14           A.     I did not.
15           Q.     Okay.    And did you look at any
16   documents or anything else for -- to clarify your
17   recollection of things that I've asked you about
18   today or to prepare for the testimony that you're
19   giving now?
20           A.     I scribbled down what exhibit
21   referred to what e-mail.
22           Q.     I see.    So you were just sort of
23   keeping track of what the deposition exhibits are
24   that I've asked you about today?
25           A.     Correct.


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 97 of 166

                                                                           Page 97
1              Q.   Okay.    Anything else that you did?
2              A.   No.     Got lunch.
3              Q.   Right.    What I meant was anything
4    else that you did to kind of prepare for your
5    testimony?
6              A.   As I mentioned, I thought about the
7    line of questioning that you're interested not in
8    any positive things, only about the negative
9    things.
10             Q.   Okay.    And so you just thought about
11   those things, right?
12             A.   Correct.
13             Q.   Okay.    Before the break we had marked
14   an e-mail as Deposition Exhibit 121.          Can you take
15   a look at that again?
16             A.   Okay.
17             Q.   Okay.    Other than this thirty
18   thousand dollar contribution that you made to
19   Cottonwood Law Center, have you made other
20   contributions of this size to Cottonwood Law
21   Center since that time?
22             A.   No.
23             Q.   And was there any sort of an
24   agreement about how John was to utilize the funds
25   that you gave him that are referred to in


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 98 of 166

                                                                           Page 98
1    Deposition Exhibit 121?
2            A.     Not that I recall.
3            Q.     Okay.    Can you please take a look at
4    the document with the Bates stamp Big Sky 997
5    through 1000?
6                   MR. MORRIS:     Let's mark that as 124.
7                   (Exhibit 124, 12/9/19 e-mail exchange
8    between Ronald Meyer, John Meyer, and Fidelity
9    Charitable Fund, was marked for purposes of
10   identification.)
11   BY MR. MORRIS:
12           Q.     Mr. Meyer, will you please review
13   Deposition Exhibit 124 and tell me when you've
14   finished?
15           A.     Okay.
16           Q.     Okay.   So Deposition Exhibit 124 is
17   another e-mail you produced to us pursuant to the
18   subpoena, right?
19           A.     Correct.
20           Q.     Or e-mailed to me.       And it's from
21   December of 2019.      The subject of this e-mail is
22   contribution confirmation -- or this e-mail
23   exchange, correct?
24           A.     I'm seeing -- oh, maybe that's when
25   you guys printed it.      Okay, I do see December 9th,


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 99 of 166

                                                                           Page 99
1    2019.
2            Q.     Right.    And this e-mail chain is
3    concerning other contributions that you made to
4    Cottonwood Law Center in 2019, correct?
5            A.     Correct.
6            Q.     And it's actually about two different
7    contributions that you made to Cottonwood Law
8    Center, right?
9            A.     I don't remember if it was two
10   different ones or not.
11           Q.     Okay.    So this e-mail chain concerns
12   a donation that you made to Cottonwood Law Center
13   through a link on Patagonia, right?
14           A.     Right.
15           Q.     And it also refers to a Fidelity
16   charitable contribution, right?
17           A.     Right.
18           Q.     Okay.    And -- so there's two
19   contributions that are being discussed in this
20   e-mail chain, right?
21           A.     It looks that way.
22           Q.     Okay.    Do you see on the page that's
23   Bates stamped Big Sky 999 the e-mail at the top of
24   the page that you wrote to John on December 9th,
25   2019, at 8:30 a.m.?


                   WWW.BRITTONANDASSOCIATES.COM
        DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 100 of 166

                                                                       Page 100
1                   THE WITNESS:      Kathy, I don't see that
2    number.
3    BY MR. MORRIS:
4              Q.   It actually begins at the bottom of
5    the page of 998.
6              A.   I'm sorry, what was the question?
7              Q.   I'm just trying to get you oriented,
8    the e-mail that starts at the bottom of the page
9    on Big Sky 998.
10             A.   998 or 9?
11             Q.   It begins on 998.
12             A.   Okay.
13             Q.   Do you see that e-mail that you sent
14   to John?
15             A.   Tell me again the time.
16             Q.   It's the e-mail at the bottom of the
17   page that's Bates labeled Big Sky 998.
18             A.   8:30 a.m.
19             Q.   The time is 8:30 a.m.
20             A.   Okay.
21             Q.   Okay.    So you're indicating in that
22   e-mail to John that you had made a contribution
23   through the Patagonia Facebook page to Cottonwood,
24   right?
25             A.   I think that's in a different e-mail


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 101 of 166

                                                                       Page 101
1    unless I am confused.
2             Q.    Do you see -- I'm sorry.         Do you see
3    a reference in that e-mail that's discussing your
4    intent to contribute to Cottonwood through
5    Patagonia Facebook or a link so that you could do
6    that?
7             A.    Well, maybe I can clear up the
8    confusion on my part and yours.         John had, to the
9    best of my knowledge, orchestrated a deal with
10   Patagonia that they would match contributions that
11   he received.    In order for the contribution to be
12   matched by Patagonia, you had to use their link,
13   and I think that I instead of giving him one
14   dollar amount thought well, I'll give him a
15   contribution through the Patagonia link and I'll
16   give him a contribution through the Fidelity
17   Charitable whatever it's called, the donor-advised
18   fund.
19            Q.    Okay.
20            A.    Does that make sense?
21            Q.    Yeah.    So you gave Cottonwood two
22   contributions, right?
23            A.    Correct.
24            Q.    And there was one through Patagonia
25   that you wanted to give him so that he could


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 102 of 166

                                                                       Page 102
1    achieve the match that Patagonia had offered?
2              A.   Correct.
3              Q.   And then there was a separate one
4    that came through the Fidelity Charitable Fund,
5    right?
6              A.   Right.
7              Q.   And that one was significantly more
8    than what you gave through the Patagonia link?
9              A.   That's not my understanding.
10             Q.   Okay.    If you see -- if you look on
11   to the page that's Bates labeled Big Sky 999, do
12   you see the sentence that begins unfortunately?
13             A.   I do.
14             Q.   Okay.    Does that refresh your
15   recollection about the contribution that you made
16   through the Fidelity Charitable Fund being
17   significantly more than the one you made through
18   Patagonia?
19             A.   Are you looking for a specific dollar
20   amount?
21             Q.   Do you recall the specific dollar
22   amount?
23             A.   I don't.
24             Q.   Okay.    But you do --
25             A.   So if one was --


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 103 of 166

                                                                       Page 103
1             Q.     Now after having read that sentence,
2    the one through the Fidelity Charitable Fund was
3    significantly more than the one you made through
4    Patagonia, right?
5             A.     That is correct.      So if one was five
6    hundred and the other was a thousand, I don't
7    recall what the number is, but that's what I was
8    referencing.
9             Q.     Okay.    And do you have a ballpark
10   estimate of how much money you donated to
11   Cottonwood in December of 2019?
12            A.     I do not.
13            Q.    You couldn't say whether it was
14   thirty thousand dollars --
15            A.    I'm positive it wasn't thirty
16   thousand.     We already discussed that.        I've given
17   him thirty thousand one time.
18            Q.    Okay.     So you know that it was less
19   than thirty thousand, right?
20            A.    It was probably a thousand, maybe
21   two.
22            Q.    Maybe two thousand dollars you said?
23            A.     Maybe.
24            Q.    Can you go to the document that is
25   Bates stamped 1048, please, and we'll mark that as


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 104 of 166

                                                                       Page 104
1    Deposition Exhibit 125?
2                   (Exhibit 125, 1/6/19-1/8/19 e-mail
3    exchange between Ronald Meyer and John Meyer, was
4    marked for purposes of identification.)
5    BY MR. MORRIS:
6             Q.    And after you review that will you
7    let me know?
8             A.    I have reviewed it.
9             Q.    Okay.    So Deposition Exhibit 125 is
10   an e-mail exchange between you and John in January
11   of 2019, right?
12            A.    Correct.
13            Q.    And John had sent to you an IRS
14   letter about a donation that you had made to
15   Cottonwood?
16            A.    Correct.
17            Q.    And that's what this e-mail chain is
18   about, right?
19            A.    Yes.
20            Q.    So you had made a donation to
21   Cottonwood in 2018?
22            A.    Is there something that you're
23   referring to specifically for this one?
24            Q.    So do you recall making a donation to
25   Cottonwood Environmental Law Center in 2018?


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 105 of 166

                                                                       Page 105
1              A.   I don't recall anything specifically.
2    According to the letter -- or I'm sorry, the
3    e-mail here, I'm asking him for a document that
4    states that I've contributed.
5              Q.   Right.    So based on that, you would
6    agree with me that it appears that you did donate
7    to Cottonwood in 2018, right?
8              A.   Yes.
9              Q.   And can you tell me, do you have an
10   estimate of the total amount of money that you've
11   donated to Cottonwood Environmental Law Center
12   since it was formed?
13             A.   I don't want to hazard a guess.
14             Q.   Okay.    Do you know whether other of
15   John's family members, like his siblings, have
16   also donated to Cottonwood Environmental Law
17   Center?
18             A.   I'm sure they have.
19             Q.   And when you made the thirty thousand
20   dollar donation to Cottonwood Environmental Law
21   Center, you'll agree with me that was a
22   significant contribution, right?
23             A.   Yes.
24             Q.   And what was your understanding of
25   the purpose of that contribution?


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 106 of 166

                                                                       Page 106
1             A.    His purpose or my purpose?
2             Q.    His purpose.      John's purpose.
3             A.    If you're asking me do I know what he
4    did with the money, I do not.
5             Q.    Did he ask you to make a significant
6    contribution like that to Cottonwood?
7             A.    He did not.
8             Q.    Okay.    You just wanted to do that and
9    did; is that right?
10            A.    I retired in -- at Christmas of 2014.
11   The company I worked for has, my opinion, a kind
12   of strange policy and so anything you contribute
13   into a deferred compensation program, they send
14   you a check for everything that you've
15   contributed, and so on my part, there was a bit of
16   a windfall so he received -- or Cottonwood
17   received a large donation.
18            Q.    What do you recall regarding the
19   Fidelity Charitable Fund of grant money that you
20   gave to John, if anything?
21            A.    I don't understand the question.
22            Q.    Right.    So what is the Fidelity
23   Charitable Fund through which you donated money to
24   Cottonwood?
25            A.    What is it?


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 107 of 166

                                                                       Page 107
1             Q.    Yes.
2             A.    It's called a donor-advised fund, and
3    you can put stocks, bonds, money into that
4    donor-advised fund and then tell or suggest
5    contributions go to anybody that you want to.
6    They will review and approve typically.
7             Q.    Okay.    So they have to review it to
8    make sure that it's a charitable or a nonprofit
9    organization?
10            A.    That's my understanding, but I don't
11   know all of their rules.
12            Q.    Okay.    Mr. Meyer, what do you know
13   about how John's ski wreck on December 11th, 2015
14   occurred?
15            A.    What do I know about it?         Only things
16   that have been related to me.
17                  (Technical difficulties.)
18                  (Record read.)
19   BY MR. MORRIS:
20            Q.    And did you talk to Amanda Eggert
21   about how John's ski wreck on December 11th, 2015
22   occurred?
23            A.    I did speak to Amanda.
24            Q.    Okay.    And what did Amanda tell you
25   about how the ski wreck occurred?


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 108 of 166

                                                                       Page 108
1             A.    As I recall, Amanda and John started
2    off down the hill about the same time.           I believe
3    that Amanda lost a ski somewhere and that John
4    continued down the hill, and when she got to the
5    site of the accident, John had crashed and I don't
6    exactly know what or how that happened.
7             Q.    Okay.    And the things that you've
8    just told me are things that Amanda relayed to
9    you?
10            A.    Yes.
11            Q.    Okay.    Did Amanda tell you that John
12   was skiing fast on December 11th, 2015, prior to
13   his ski wreck?
14            A.    I don't recall that being a part of
15   the conversation.
16            Q.    Okay.    Did she tell you that John had
17   lost control?
18            A.    If she did, I don't recall that.           And
19   I think -- well, again, I don't know how she would
20   know that unless that it happened earlier on top
21   of the hill.
22            Q.    Right.    But what I'm asking is, did
23   she tell you that she believed John had lost
24   control uphill of the road or Cat track prior to
25   his wreck?


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 109 of 166

                                                                       Page 109
1             A.    I don't remember if she told me that
2    then or if through other conversations how the Cat
3    track information -- how I heard about it.
4             Q.    Okay.    And I just want to know if at
5    any time Amanda told you that she believed John
6    had lost control uphill of a road or a Cat track?
7             A.    I don't recall that.
8             Q.    Have you described to me everything
9    that you recall Amanda telling you about how
10   John's wreck occurred?
11            A.    What I recall from almost five years
12   ago was that it was a Friday afternoon, it seems
13   to me, like 2:30 in the afternoon.          Amanda had
14   called me, said that she and John were skiing.
15   Either at that time or some other time that she
16   had lost a ski and fallen, that John continued
17   down the hill.     When she arrived at the scene of
18   the accident, I think that there were already some
19   other people there.      I don't know that I know
20   anything else regarding that or that she said
21   anything about it additionally.
22            Q.    Okay.    So outside of that initial
23   call with Amanda, did you have occasion to have
24   other discussions with her about how she believed
25   John's ski wreck occurred?


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 110 of 166

                                                                       Page 110
1             A.    I probably chatted with her a couple
2    of times.     I don't recall any other details
3    surrounding the incident other than what I have
4    just related.
5             Q.    Can you repeat the last part of your
6    answer there?     You broke up.
7                   (Record read.)
8    BY MR. MORRIS:
9             Q.    So other than Amanda telling you that
10   she lost her ski and that John then continued
11   down, you don't recall her telling you anything
12   else about how the wreck occurred, right?
13            A.    I don't.
14            Q.    Okay.
15            A.    Somewhere through the whole thing
16   somebody had said something about and I am
17   certainly not a skier, I thought something about a
18   Cat track, and I understand that's equipment that
19   they use to groom the trails or to groom the
20   mountain or whatever.
21            Q.    What you were just saying was that at
22   some point along the way somebody else besides
23   Amanda has talked with you about a Cat track?
24            A.    I don't know who told me about it.
25            Q.    But somebody talked to you about a


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 111 of 166

                                                                       Page 111
1    Cat track; is that what you're telling me?
2             A.    Somebody told me that they thought
3    there was a Cat track involved.
4             Q.    Okay.    And what did they tell you
5    about a Cat track being involved, this person that
6    you can't recall?
7             A.    Well, my understanding of a Cat track
8    is that they use a piece of equipment to groom the
9    mountain or groom the trails and I'm guessing
10   because I don't know, that it's -- the Cat stands
11   for Caterpillar, a heavy-duty piece of equipment
12   that they use to groom the trails.
13            Q.    Right.    What I'm asking you is who --
14   I know you can't remember who told you about the
15   Cat track, but what was the substance of what they
16   described the Cat track being involved with
17   Mr. Meyer's wreck was?
18            A.    I guess as I think of a Caterpillar
19   and I think of the treads on that piece of
20   equipment, it typically chews up the dirt, the
21   snow, the road and makes it rough so I'm guessing,
22   because I was not there, guessing that the
23   Caterpillar was not grooming any trails, it was
24   driving somewhere, perhaps to the trails, and so
25   it left a rough, if you will, a rough set of


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 112 of 166

                                                                       Page 112
1    snow -- or area of snow.
2             Q.    Okay.    Just so I'm clear, Mr. Meyer,
3    I'm trying to get out what other people told you
4    about how Mr. Meyer wrecked.        If you could limit
5    your responses to that subject, we could move on.
6    So did someone tell you that the Cat track was
7    somehow involved in Mr. Meyer's ski wreck?
8             A.    I had heard from someone that there
9    were some Cat tracks.
10            Q.    Anything else about that issue?
11            A.    No.
12            Q.    Okay.    And in your conversations with
13   Amanda, she never indicated to you that there was
14   a Cat track that was hard to see?
15            A.    I don't recall that being part of the
16   conversation.
17            Q.    All right.
18            A.    Is it possible?      Sure.
19            Q.    You have no recollection of her
20   saying anything like that?
21            A.    I just told you that someone told me
22   that they thought there was a Cat track there.
23            Q.    Right.    And you have no recollection
24   of Amanda telling you that there was a Cat track
25   that was hard to see that was involved in


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 113 of 166

                                                                       Page 113
1    Mr. Meyer's wreck, true?
2             A.    Are you -- if you're asking me to
3    state unequivocally that Amanda told me that, I
4    can't do that.
5             Q.    No, I'm not.      I'm not.    I'm asking
6    you for your recollection.
7             A.    Someone told me there was a Cat
8    track, whether it was Amanda, anybody else I might
9    have spoken to that afternoon, I have no clue.             My
10   son was just in a skiing accident and so I
11   probably wasn't the absolute best that I could be
12   that day.
13            Q.    Okay.    Can you please read --
14   actually, let me just ask it one more time because
15   I don't think that I've gotten a clear answer to
16   my question; and my question is, you do not have a
17   recollection of Amanda Eggert or anyone else
18   telling you that there was a Cat track that was
19   difficult to see that was involved in Mr. Meyer's
20   ski wreck, correct?
21            A.    Whether or not somebody said it was
22   difficult to see or not, I don't remember that
23   part of it.
24            Q.    So the answer to my question is no?
25            A.    The answer to your question is -- I


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 114 of 166

                                                                       Page 114
1    almost feel like you're not listening, that you
2    don't want the answer that I keep giving you.
3             Q.    The answer to my question about
4    whether someone told you that a Cat track that was
5    difficult to see was involved in Mr. Meyer's wreck
6    is no?   You have no recollection of that, right?
7             A.    I don't recall someone saying that
8    the Cat track was difficult to see.          I recall
9    someone saying there was a Cat track.
10            Q.    Okay.    Thank you.
11                  MR. MORRIS:     If we could show
12   Mr. Meyer the document with the Bates label Big
13   Sky 1071 through 1072.       Can we have that marked as
14   Deposition Exhibit 126?
15                  (Exhibit 126, 12/11/15 e-mail from
16   Ronald Meyer to Dawn Dizney and others, was marked
17   for purposes of identification.)
18   BY MR. MORRIS:
19            Q.    Mr. Meyer, if you could please review
20   that document and tell me when you're finished.
21            A.    Okay.
22            Q.    Okay.    Deposition Exhibit 126 is an
23   e-mail that you sent to Dawn Dizney, Ryan Meyer,
24   and Pam Worthington on December 11, 2015 with the
25   subject matter John, correct?


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 115 of 166

                                                                       Page 115
1             A.    Correct.
2             Q.    Okay.    And that is the day that John
3    was involved in the ski wreck that's at issue in
4    this case, right?
5             A.    Correct.
6             Q.    And you were telling Dawn, Ryan, and
7    Pam that you believe John lost control while
8    skiing and that he was not wearing a helmet,
9    right?
10            A.    Correct.
11            Q.    And that statement was based on
12   something that someone told you with how the wreck
13   occurred, correct?
14            A.    Correct.
15            Q.    And you believe the person who told
16   you that was Amanda Eggert, right?
17            A.    I'm sorry, what is the question?
18            Q.    And you believe the person who told
19   you that John had lost control was Amanda Eggert,
20   right?
21            A.    Yes.
22            Q.    So when you first spoke with John
23   after his ski wreck on December 11th, 2015, he
24   didn't remember the ski wreck, did he?
25            A.    He did not.


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 116 of 166

                                                                       Page 116
1             Q.    And, in fact, he didn't remember
2    details from that day, right?
3             A.    That's my recollection.
4             Q.    Okay.    And has John since you first
5    spoke about the accident ever told you how he
6    believed his wreck occurred?
7             A.    I don't think he knows.
8             Q.    Has John ever told you about the
9    testimony of the eyewitness of the ski wreck?
10            A.    No.
11            Q.    I didn't get your answer if you
12   responded.
13            A.    No.   I didn't know there was an
14   eyewitness.
15            Q.    Okay.    And have you ever seen any
16   pictures of the run that John was on prior to his
17   wreck?
18            A.    No.
19            Q.    Okay.
20                  MR. MORRIS:     If you could please mark
21   the document Bates labeled Big Sky 996 as
22   Deposition Exhibit 127.
23                  (Exhibit 127, 5/21/19-5/22/19 e-mail
24   exchange between Ronald Meyer and John Meyer, was
25   marked for purposes of identification.)


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 117 of 166

                                                                       Page 117
1    BY MR. MORRIS:
2             Q.    Mr. Meyer, before we go on to
3    Deposition Exhibit 127, I forgot to ask you, are
4    you a skier?
5             A.    No.
6             Q.    And you've never skied at Big Sky
7    Resort, right?
8             A.    Correct.
9             Q.    Okay.    So Deposition Exhibit 127 is
10   another e-mail that you forwarded to us in
11   response to the subpoena, right?
12            A.    Correct.
13            Q.    And it contains a true and correct
14   copy of an e-mail exchange between you and John
15   Meyer on May 22nd, 2019, with the subject
16   contribution acknowledgment, right?
17            A.    Yes.
18            Q.    Okay.    And in the lower e-mail on
19   Deposition Exhibit 127 John is thanking you and --
20   for a contribution, correct?
21            A.    Correct.
22            Q.    He's also informing you that he asked
23   UnitedHealthcare for five million dollars to
24   settle his lawsuit against UnitedHealth, right?
25            A.    Right.


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 118 of 166

                                                                       Page 118
1             Q.    And that he'll be asking for more
2    than ten million dollars from Big Sky Resort to
3    settle that lawsuit, right?
4             A.    Right.
5             Q.    And then he asked for 2.2 million
6    dollars to settle on his binding lawsuit as well,
7    right?
8             A.    Correct.
9             Q.    And all of these lawsuits stem from
10   John Meyer's ski wreck at Big Sky on December 11,
11   2015, right?
12            A.    As far as I know.
13            Q.    All right.     And John had blamed his
14   ski wreck on his Dynafit bindings, right?
15            A.    I wasn't involved in the lawsuit
16   so -- I do see he's saying I asked Dynafit for 2.2
17   million to settle on the binding lawsuit.
18            Q.    Right.    And you know that John sued
19   the manufacturer of the bindings that he was
20   skiing on on December 11th, 2015, because he
21   believed that those bindings were defective,
22   right?
23            A.    He did tell me that.
24            Q.    That's what that reference is to,
25   that binding lawsuit, right?


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 119 of 166

                                                                       Page 119
1             A.    Right.
2             Q.    And he also was suing
3    UnitedHealthcare because he believed that it had
4    improperly handled his insurance coverage that was
5    provided to him for the medical bills incurred
6    related to this ski wreck, right?
7             A.    That's my understanding.
8             Q.    And then he also sued Big Sky because
9    he blamed Big Sky for his ski wreck as well,
10   right?
11            A.    I have not seen the lawsuit so that
12   would be a great assumption.
13            Q.    You understand that John is blaming
14   Big Sky Resort for his ski wreck, right?
15            A.    I think he believes that they have
16   some involvement.
17            Q.    Okay.    And in total, as represented
18   in Deposition Exhibit 127, John is seeking 17.2
19   million dollars related to his ski wreck on
20   December 11th, 2015, right?
21            A.    That's what he's stating, yes.
22            Q.    And do you have an understanding of
23   why John wrote this e-mail to you and provided you
24   with this information?
25            A.    Absolutely no clue.


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 120 of 166

                                                                       Page 120
1             Q.    Okay.    Deposition Exhibit 127, is
2    this a complete e-mail chain or is some of it
3    missing, do you know?
4             A.    I don't think it's missing, but if
5    you want me to swear to that, I can't -- won't.
6             Q.    If you don't know, you don't know.
7             A.    I don't.
8             Q.    That's fine.      So do you recall being
9    sent this e-mail from John?
10            A.    I do.
11            Q.    Okay.
12            A.    I do.
13            Q.    And was this, from your perspective,
14   kind of out of the blue that he would sort of tell
15   you all these things, what he was asking for in
16   these three lawsuits?
17            A.    Well, to me it makes a little sense,
18   going back to the contribution acknowledgment, if
19   he's saying hey, I received your contribution, it
20   kind of ties into hey, by the way, I'm asking
21   these folks for these dollar amounts.
22            Q.    Right.    So he's indicating to you
23   that, you know, after I get through these other
24   lawsuits, Cottonwood will be on good financial
25   footing?


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 121 of 166

                                                                       Page 121
1             A.    You're asking me to get inside of his
2    head and determine what he was thinking and I
3    can't do that.
4             Q.    I understand that, but that is how
5    you understood the reason for him informing you of
6    this when he did in this e-mail with the subject
7    contribution acknowledgment, right?
8             A.    I don't know if I would go that --
9    because I would kind of say it's oh, by the way,
10   here's what I'm working on or here's what I'm
11   trying to do.
12            Q.    Okay.    And as you sit here today, do
13   you know what happened with the UnitedHealthcare
14   case?
15            A.    I do not.
16            Q.    Do you know whether or not that's
17   been resolved?
18            A.    I don't know.
19            Q.    And do you know whether or not John's
20   lawsuit against Dynafit has been resolved?
21            A.    I think it has.      I have no knowledge
22   of the details.     But, again, I'm not even positive
23   of that.
24            Q.    All right.     Do you believe that John
25   has an issue with accepting personal


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 122 of 166

                                                                       Page 122
1    responsibility for this ski accident?
2             A.    I don't know if he does or not.
3             Q.    Okay.    You agree that a skier has the
4    responsibility to control his course speed at a
5    ski resort, do you not?
6             A.    I stated earlier I'm not a skier so I
7    don't know what their responsibilities or duties
8    are.
9             Q.    Okay.    You are aware of a
10   counterclaim filed by Big Sky against John Meyer?
11            A.    He had told me that there has been a
12   counterclaim.
13            Q.    What did John tell you about that?
14            A.    That there was a counterclaim.
15   Again, I don't know any of the details what the
16   counterclaim was for or about.
17            Q.    He just simply told you that there
18   was a counterclaim made by Big Sky against him; is
19   that right?
20            A.    Right.
21            Q.    Okay.    And what's your understanding
22   of why John Meyer has sued Big Sky Resort?
23                  MS. WALAS:     Objection.     Calls for
24   speculation.
25                  THE WITNESS:      And I'll answer that.


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 123 of 166

                                                                       Page 123
1    Again, you are asking me what John was thinking,
2    and I can't get inside of his head or really
3    answer for him.      I'm guessing he thinks that --
4    why else would you file a lawsuit unless you
5    thought Big Sky did something incorrect or wrong?
6    BY MR. MORRIS:
7              Q.   Has John ever told you why he sued
8    Big Sky?
9              A.   I don't think so.
10             Q.   You don't have any recollection of
11   any conversations with him about why he's suing
12   Big Sky?
13             A.   Nothing I recall.
14             Q.   Okay.    Other than telling you that
15   there was a counterclaim, has John had any
16   conversations with you about Big Sky's
17   counterclaim against John?
18             A.   I recall him telling me that there
19   was a counterclaim.      I have no knowledge of any
20   specifics.
21             Q.   Okay.    And has he talked to you about
22   how the counterclaim has affected him?
23             A.   No.   I don't know that it's had any
24   effect.    I don't know anything about it.
25             Q.   Okay.


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 124 of 166

                                                                       Page 124
1                   MR. MORRIS:     Mr. Meyer, that's all
2    the questions I have for you at this time.            I
3    think that Breean will have some questions for
4    you, but that's all I have right now so thank you.
5                   MS. WALAS:     I do have a few
6    questions.    Can we go ahead and take like a ten --
7    let's say fifteen-minute break, that way I might
8    be able to narrow them down a little bit.
9                   MR. MORRIS:     All right.     Sounds good.
10                  (Pause in proceedings.)
11                     CROSS-EXAMINATION
12   BY MS. WALAS:
13            Q.    Ron, we're back on the record and
14   you're aware that you're still under oath?
15            A.    I am.    Sorry, I said I am.
16            Q.    I know and then a giant
17   eighteen-wheeler passed by and I just had to wait
18   a second to talk just a little bit longer.
19                  Now, I want to ask you a question
20   that might seem off the wall to start with but I
21   don't think we got this on the record yet, but you
22   are aware that John was in a ski wreck at Big Sky,
23   correct?
24            A.    Right.
25            Q.    And when was that ski wreck?


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 125 of 166

                                                                       Page 125
1             A.    December 11, 2015.
2             Q.    Okay.    And when was the last time you
3    saw John before the ski wreck on December 11th,
4    2015?
5             A.    I would guess, and I apologize, my
6    guess would be in Belize, like May 5th to the 9th,
7    or something like that, of 2015.
8             Q.    And is that the Belize trip that you
9    were speaking to Mr. Morris about?
10            A.    Correct.
11            Q.    Okay.    And describe John on that
12   trip.
13            A.    Well, I thought he had fun.         You
14   know, I -- and I apologize because some dates five
15   years later run together.        I think that he had
16   pretty recently stopped drinking any alcohol, and
17   I think that was probably challenging, interesting
18   if any of us had a beer around the pool or out to
19   eat, but I guess I would say generally he seemed
20   okay, good.
21            Q.    And what sort of activities or things
22   did you and John do on that trip?
23            A.    Well, you guys have probably looked
24   at the e-mail, you might know better than I what I
25   had planned.    We did a snorkeling adventure.           I


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 126 of 166

                                                                       Page 126
1    remember my girlfriend Pam, Dawn, John swimming
2    with the sharks at the end of that adventure.             We
3    did a tubing adventure where with a guide we went
4    through an underground river floating on the tube
5    on your back with a headlamp.         With the guide
6    they, not me, they jumped off of a, I don't know,
7    some sort of -- it certainly wasn't a cliff but
8    jumped into some large pool.        Those are the things
9    I recall off the top of my head.
10            Q.    And you said not me on the cliff
11   jumping part.     Do you consider yourself to be more
12   cautious when it comes to outdoor recreation
13   activities than John?
14                  MR. MORRIS:     Objection.     Misstates
15   the testimony.
16   BY MS. WALAS:
17            Q.    Taking away the cliff part, the
18   jumping part you were discussing.
19            A.    Yeah, and it's probably, I didn't
20   know because I didn't do it, a twenty or thirty
21   feet jump into a large pool of water.           They
22   followed the guide and did it.         And would I
23   consider myself to be more cautious?          Absolutely.
24   If any of you guys were sixty-seven years old,
25   you'd find that you're not going to do a whole lot


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 127 of 166

                                                                       Page 127
1    of cliff jumping.      I did attempt a little bit of
2    the Appalachian trail this year, and he was
3    supposed to go but he said I'm too busy and I've
4    got too many other things to do, so.
5             Q.    Okay.    And going back to that Belize
6    trip, is there anything that the two of you did,
7    just you and John?
8             A.    I don't recall anything.
9             Q.    And where was John working at the
10   time of that trip?
11            A.    I think he was doing Cottonwood Law.
12            Q.    So he hadn't yet started the job at
13   WildEarth?
14            A.    I'm pretty sure that -- as Mac
15   stated, that would have been like October of 2015
16   when he started that job.
17            Q.    Okay.    Now, how did you find out
18   about John's ski wreck?
19            A.    Amanda Eggert called me 2:30 or so
20   the afternoon of December 11th.
21            Q.    And just to clarify because I know
22   we're in different time zones, was that 2:30 --
23            A.    2:30 my time.
24            Q.    -- Ohio time?
25            A.    So 2:30 eastern time.


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 128 of 166

                                                                       Page 128
1              Q.     And what would that be mountain time?
2              A.     I think you guys are two hours
3    different so I'm showing it's like ten to 4:00.
4    Are you guys ten to 2:00?        I'm guessing that would
5    have been --
6              Q.     You broke up.
7              A.     I'm guessing that would have been
8    12:30 mountain time.
9                     MS. WALAS:    The court reporter, were
10   you able to get his entire answer.          He broke up a
11   little bit on my end.
12                    THE NOTARY:    Yes.
13   BY MS. WALAS:
14             Q.    All right.     Tell me about that call.
15             A.    As I said, my guess was that it was
16   2:30 eastern time, making it 12:30 mountain time.
17   She indicated that she and John were at Big Sky,
18   had started down the mountain, that -- well, first
19   of all, I had no clue who she was because I never
20   heard of her before, I had never spoken to her
21   before.   So there was a little bit of getting to
22   know who and what she was to him and what they
23   were doing.
24                   It sounds like they had started down
25   the hill.      As I indicated, I think she lost a ski


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 129 of 166

                                                                       Page 129
1    or something and he had gone down ahead of her.
2    When she got to the site, there were some other
3    people at the site of the accident.
4              Q.   And do you have Deposition Exhibit
5    126 in front of you?
6              A.   I do.
7              Q.   And do you recall writing this
8    e-mail?
9              A.   I do.
10             Q.   How long after speaking to Amanda did
11   you write this e-mail?
12             A.   I'm going to guess five and a half
13   hours just based upon the time because I see that
14   it says 8:06 p.m. and I thought she called around
15   2:30 that afternoon.
16             Q.   And what were you thinking as John's
17   dad as you were writing that e-mail?
18             A.   I guess I was just trying to bring
19   his sister, brother, and Pam into the loop
20   regarding what had happened.        I don't know if I
21   had sent something attached.        No.    Just trying to
22   bring everybody into the loop.
23             Q.   And besides writing this e-mail, what
24   did you do after you got that call?
25             A.   Well, I see here the contact at Big


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 130 of 166

                                                                       Page 130
1    Sky, this Steve Emerson, I'm pretty sure I spoke
2    with Steve Emerson.      I don't know if I talked to
3    Tina Deweese or not.      I made arrangements to fly
4    out to Billings.       I guess I also spoke to this
5    Dr. Ron Winters.       I don't honestly recall that.
6             Q.    Now, did you know that John was going
7    skiing that day?
8             A.    I did not.
9             Q.    And I think you said -- did you say
10   you booked a flight?
11            A.    That day?
12            Q.    Yes.
13            A.    It was one of those e-mails that's in
14   that.   Probably number seventy-seven dated
15   itinerary Cincinnati is my guess, but I'm not sure
16   of that.
17            Q.    But you did fly out to Billings to
18   see John?
19            A.    Saturday morning I drove down to
20   Cincinnati, Ryan at the time was living in
21   Cincinnati, left my vehicle at his place and he
22   drove me to the airport and I flew to Billings the
23   12th.
24            Q.    Okay.    And -- so you arrived -- did
25   you arrive at the hospital on the 12th?


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 131 of 166

                                                                       Page 131
1              A.     Yes.
2              Q.     And what did you do when you got to
3    the hospital?
4              A.     Found John in his room.      And I -- go
5    ahead.
6              Q.     So you found John in his room.        Where
7    was his room at?
8              A.     I do not recall the room number.         I'm
9    going to guess, and it's only my guess, that he
10   was in some sort of intensive care unit -- yeah,
11   I'm pretty sure he was in an intensive care room.
12   I know intubated and in bed, so.
13             Q.    Did you get to see John when you got
14   to the hospital?
15             A.     I did.
16             Q.     And what did you see?
17             A.    As I had just mentioned, I saw that
18   John was intubated.       You know, I don't -- I think
19   that there was a bandage on his head.           He had the
20   compression stockings on, hooked up to a number of
21   IVs.
22                   MR. MORRIS:    I have him frozen and
23   silent.   The last thing I heard he was hooked up
24   to an IV.      Was that the end of his testimony?
25                    THE NOTARY:   Yes.


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 132 of 166

                                                                       Page 132
1    BY MS. WALAS:
2              Q.   Now, were you able to talk to John?
3              A.   No, no, not for a number of days.
4              Q.   Were you able to speak to anyone at
5    the hospital about John?
6              A.   I'm sure that I spoke to some doctors
7    and some nurses.     I think that Bethany Cotton, one
8    of the attorneys at WildEarth Guardians, had
9    already gotten there and was there in the room.
10             Q.   And is there anything that you
11   learned at that initial visit about John's wreck
12   itself?
13             A.   I probably learned a bit about some
14   of the injuries.     That there was a traumatic brain
15   injury.   That his, it seems to me, left clavicle
16   was broken.    That he had some bruised or broken
17   ribs.
18             Q.   And what did you do next -- strike
19   that.   That's really broad.
20                  What did you do next in relation to
21   being with John while he was in the hospital?
22             A.   You know, I had -- I rented a motel
23   room.   Whether or not I spent that first night
24   with him or in the motel, I have no clue.            I think
25   I asked the hotel to reserve a room for me a


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 133 of 166

                                                                       Page 133
1    number of nights and over the next few nights,
2    some nights I spent at the hotel and some nights I
3    just spent in the hospital.
4             Q.    How many days was John in the ICU?
5             A.    Sorry.    I don't exactly know how many
6    days he was in the ICU.       I know he was in the
7    Billings Clinic from the afternoon of the 11th
8    when he arrived until December 24th.          On the 23rd
9    Amanda had brought his vehicle -- again, sorry.
10   Amanda had brought his vehicle over on the 23rd
11   and I -- they released John from Billings Clinic
12   on December 24th and I drove him from Billings
13   over to Missoula to the physical therapy or rehab
14   hospital facility.
15            Q.    And while John was at the hospital in
16   Billings, how often did you see him?
17            A.    Every day.     My typical routine would
18   be to arrive at 7:00, 8:00 o'clock in the morning
19   and leave 7:00 or 8:00 o'clock at night.
20            Q.    Were you involved in the medical
21   decisions for John?
22            A.    I don't recall making any real
23   medical decisions for him.
24            Q.    Was John in a coma while he was in
25   the hospital at Billings?


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 134 of 166

                                                                       Page 134
1             A.     My understanding is that he was when
2    he first arrived.
3             Q.     Do you know when John woke up from
4    the coma?
5             A.     I do not.
6             Q.     Did John recognize you at any point
7    while he was in the Billings Hospital?
8             A.     Yes, at some point, and I don't know
9    that I would hazard a guess how many days he had
10   been in there before he did.
11            Q.    How did you know that he recognized
12   you?
13            A.     He called me dad.
14            Q.    That's a pretty good sign.         Did he
15   say anything besides dad?
16            A.    Early on he was not very coherent.
17   He struggled to get his bearings.
18            Q.    Okay.    And you said he was
19   transferred to a rehab facility?
20            A.    Well, like 10:00 o'clock in the
21   morning on the 24th of December, 2015 Billings
22   Clinic released him.      There was a facility in
23   Missoula where his apartment was at and so I drove
24   him pretty well across Montana to get him to that
25   facility.     I think they told me I had to be there


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 135 of 166

                                                                       Page 135
1    by 4:00 o'clock or something in the afternoon or
2    they couldn't take him until sometime after
3    Christmas.
4             Q.    So you mentioned Christmas.         How did
5    you spend Christmas 2015?
6             A.    In the hospital.       I'm sorry, at the
7    Missoula rehab facility.
8             Q.    And so who was all there?         Was it
9    just you and John?
10            A.    I don't -- our plans, it seems to me,
11   was that for Christmas of 2015 the kids were
12   supposed to be -- my kids were all supposed to be
13   coming up to the house and celebrating Christmas
14   at my house in Ohio.      I'm thinking that in that
15   mix of e-mails there was probably some sort of
16   confirmation that I had booked a ticket for John
17   and I think that his sister Dawn was flying in and
18   Ryan was just going to drive up from Cincinnati
19   and because of the incident, as I said, I flew out
20   to Missoula.    I believe that Dawn paid some sort
21   of penalty and -- well, I know that she flew out
22   to Missoula to the rehab facility.          When exactly
23   she arrived, I'm sorry, I don't remember.
24            Q.    So just to clarify, for sure it was
25   just you and -- for sure you and John spent


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 136 of 166

                                                                       Page 136
1    Christmas 2015 together in the rehab facility; is
2    that correct?
3             A.     I am positive of that.
4             Q.     And you don't know if Dawn had got
5    there yet?
6             A.     I think it was another day or so
7    before she got there, but I'm not positive.
8             Q.     Did Ryan make it out to the hospital?
9             A.     He did not.
10            Q.    And do you know if Amanda was with
11   you all on Christmas?
12            A.     I do not remember.
13            Q.    Any of John's other friends?
14            A.    Whether it was Christmas Day or not,
15   or Christmas Eve, I don't remember.          It seems to
16   me that one of Amanda's -- maybe her twin sister
17   actually worked at that or a nearby facility and I
18   think that one of his friends stopped in.
19            Q.    Now, did you -- what did you guys do
20   for the day?
21            A.    Well, I don't recall anything
22   specific.     He was doing all kinds of therapies so
23   they were teaching him how to walk, how to be safe
24   in the kitchen.     And I apologize, I don't remember
25   exactly what they call it, there was like three


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 137 of 166

                                                                       Page 137
1    different kinds of rehabilitation processes -- or
2    therapies that went on.
3              Q.   Okay.    Would you just -- how would
4    you describe the day itself?        Was there a festive
5    spirit with it being Christmas?
6              A.   I don't recall any festive spirit.
7    Sorry.
8              Q.   What was the spirit -- sorry, I can't
9    think of another way to describe, you know, the
10   feel or mood of the room.        You know, what was the
11   spirit of John's room on Christmas with you?
12             A.   I don't remember doing anything
13   special for him or getting him anything.           He was
14   still struggling to figure out who he was and
15   where he was and what we are doing.
16             Q.   And was that -- tell me how that
17   compares to Christmas the year before, Christmas
18   of 2014?
19             A.   Well, that was a pretty happy time
20   for me because December 24th of 2014 was my last
21   day working and so that was a pretty upbeat day
22   for me.
23             Q.   All right.     So a little bit different
24   way to have Christmas in 2015 than 2014?
25             A.   Absolutely.


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 138 of 166

                                                                       Page 138
1             Q.     Okay.   I want to talk a little bit
2    about the rehab facility you mentioned in
3    Missoula.     How long was John there?
4             A.     You know, exactly I don't recall.           I
5    do remember getting him there by 4:00 o'clock on
6    the 24th of December.       My guess, and it's only a
7    guess, would be an additional two weeks or so.
8             Q.     Okay.   And can you describe that
9    rehab facility for me?
10            A.    You know, I was okay with -- the room
11   was nice.     The nurses and the physical therapists
12   were all pleasant.      They would typically schedule
13   like a.m. sessions and p.m. sessions.           Most of the
14   time, if I could, I would go to those where they
15   would teach him or have him walk up steps or down
16   steps.   It seems to me they taught him -- they had
17   like a little kitchen that they taught him how to
18   turn on a -- like a burner on a stove.           Boy, I'm
19   sorry, because they -- it seems to me they also
20   worked with him on some speech things as well to
21   make sure that he spoke better and understood what
22   people were saying.
23            Q.    So you were present during John's
24   rehabilitation sessions?
25            A.     A lot of it, yes.


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 139 of 166

                                                                       Page 139
1              Q.   Did you participate in those
2    sessions?
3              A.   Not typically.      I was usually just an
4    observer.
5              Q.   Okay.    Did you ever have any
6    discussions with any of John's therapists?
7              A.   I'm sure some.      How is he doing and
8    what does he need to work on and how can he get
9    better.
10                  MS. WALAS:     Okay.    I'm going to go
11   ahead and ask the court reporter to hand you
12   what's marked JM7388 at the bottom.          This says
13   Community Medical Center at the top of that
14   document to help you identify it.
15                  (Exhibit 128, Community Medical
16   Center physician progress note dated 1/10/16, was
17   marked for purposes of identification.)
18   BY MS. WALAS:
19             Q.   Now, Ron, have you had a chance to
20   look at Depo Exhibit 128?
21             A.   I have not, that I recall.
22             Q.   Let me clarify that.        Have you had a
23   chance to look at it right now?
24             A.   I am doing it right now.         Sorry.
25             Q.   And have you seen it before right


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 140 of 166

                                                                       Page 140
1    now?
2             A.    Give me a minute and I'll be able to
3    tell you a little better.        Breean, I apologize, I
4    do not really recall seeing the document.            Might I
5    have?   Perhaps.
6             Q.    Okay.    So looking at Deposition
7    Exhibit 128, is Community Medical Center the rehab
8    facility in Missoula?
9             A.    Yes.
10            Q.    And do you remember meeting with a
11   Dr. William Hahnstadt there?
12            A.    Reading the context of the message,
13   it appears as though he interviewed John, but I
14   don't actually recall Dr. Hahnstadt.
15            Q.    Okay.    Do you recall -- you don't
16   recall your meeting with him at all?
17            A.    I don't recall anything specific
18   regarding this.
19            Q.    And so you don't know what you
20   discussed with him that day?
21            A.    I could not say for certain.          What
22   I -- Breean, what I find interesting is that it
23   says patient seen alone in a.m., and when I look a
24   little higher in the note it says -- I don't know
25   how he could have -- does this got a date on it


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 141 of 166

                                                                       Page 141
1    and I'm missing it?
2             Q.    The date, to refresh your
3    recollection about this meeting, the date is
4    located in the right column under the physician
5    progress note, there's a service date and time
6    header on the left and then the date is on the
7    right.
8             A.    So the date 12 --
9             Q.    Do you see that?
10            A.    The date 12/24.
11            Q.    No, a little bit lower there's a
12   date -- service date and time of January 10, 2016.
13   Does that refresh --
14            A.    Okay.    So this was --
15            Q.    -- your recollection of your meeting
16   with Mr. Hahnstadt?      Can you let me finish my
17   question, please?
18            A.    Sorry.
19            Q.    Does the date of January 10th, 2016,
20   refresh your recollection about meeting with
21   Dr. Hahnstadt?
22                  MS. WALAS:     Objection.     Foundation.
23                  THE WITNESS:      Well, I'm sorry, I was
24   a little confused because it -- could -- would
25   Dr. Hahnstadt been one of his doctors?           I'm sure


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 142 of 166

                                                                       Page 142
1    because the document indicates that.          I do not
2    recall anything specific about this particular
3    incident.
4    BY MS. WALAS:
5             Q.    All right.     While John was in the
6    rehabilitation facility in Missoula, how often did
7    you visit him?
8             A.    Every day.
9             Q.    And on those daily visits how often
10   did you speak with his medical care providers?
11            A.    Probably almost every day also.
12            Q.    Now, at any point during your time at
13   the rehab facility did you have any discussions
14   about the costs John was incurring?
15            A.    I'm sure that I did.
16            Q.    Who would those discussions have been
17   with?
18                  MR. MORRIS:     Objection.     Foundation.
19                  THE WITNESS:      I'm sorry, I don't
20   recall anybody specifically that I had
21   conversations with.
22   BY MS. WALAS:
23            Q.    Now, when John was at the hospital
24   previously when you were there, did you have any
25   discussions with anyone at the hospital about the


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 143 of 166

                                                                       Page 143
1    costs John was incurring?
2             A.    Again, I'm sure that I did, but I
3    don't recall anybody or anything specific.
4             Q.    Now, have you had any discussions
5    with John about the costs he incurred related to
6    the ski wreck?
7             A.    I specifically recall talking to him
8    about the cost of the CareFlight.          I think that
9    the folks that provided the CareFlight had called
10   me a few times looking for reimbursement for the
11   CareFlight.    Details surrounding that, I don't
12   have any.
13            Q.    And you said you got a call about the
14   CareFlight.    Did you make any payment in response
15   to that call?
16            A.    I don't recall paying them any of
17   that.
18            Q.    Okay.    Now, have you ever looked at
19   any of John's medical bills?
20            A.    I'm sure that I have seen some of
21   those.   As mentioned earlier when Mac was
22   questioning, I had kept some kind of notebook and
23   had some kind of information in that notebook.
24   Specific details, I don't have any.
25            Q.    And you testified earlier that you


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 144 of 166

                                                                       Page 144
1    have produced e-mails in response to a subpoena;
2    is that correct?
3             A.    Correct.
4             Q.    And I'm going to ask the court
5    reporter to hand you what's labeled as e-mail 36.
6                   MS. WALAS:     Will you mark that as
7    Exhibit 129?
8                   (Exhibit 129, e-mail with CAT scan
9    records attached, was marked for purposes of
10   identification.)
11   BY MS. WALAS:
12            Q.    All right, Ron, you have depo Exhibit
13   129 in front of you right now?
14            A.    I do.
15            Q.    And can you identify what that is?
16            A.    If I can read it, it says reason for
17   exam, two-week follow-up, intracranial TBI.            It
18   seems to me it was a follow-up where they're
19   comparing John's head injuries two weeks later --
20   or two weeks after the accident.
21            Q.    Let me narrow that question.          Is that
22   e-mail one of the documents that you produced in
23   this case?
24            A.    It is.
25            Q.    Okay.    And what is that e-mail --


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 145 of 166

                                                                       Page 145
1    what is the topic of that e-mail?
2             A.    They're following up regarding the CT
3    scan of John's head.
4             Q.    And is that a medical record that you
5    found in your e-mail when you were looking for
6    responsive documents?
7             A.    It is.
8             Q.    And do you recall reviewing that
9    record previously?
10            A.    Reviewing it with you folks today or
11   looking at it before?
12            Q.    Looking at it when you received --
13   when you got it.     Like looking at it prior to
14   right now.
15            A.    I do remember reviewing it.         I would
16   also admit that I'm out of my league when it comes
17   to knowing what the heck they're talking about
18   with a CT head contrast.
19            Q.    Okay.    I'm going to -- do you recall
20   meeting with any pastors while John was in the
21   hospital?
22            A.    That almost sparks a memory, but I
23   don't recall a pastor exactly.         Sorry.
24            Q.    I'll ask the court reporter to hand
25   you what's marked JM7304 and we'll go ahead and


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 146 of 166

                                                                       Page 146
1    mark that as Depo Exhibit 130.
2                   (Exhibit 130, Community Medical
3    Center pastoral care document dated 1/6/16, was
4    marked for purposes of identification.)
5    BY MS. WALAS:
6             Q.    Now, do you have that Depo Exhibit
7    130 in front of you?
8             A.    I do.
9             Q.    And does that refresh your
10   recollection about a pastor while John was in the
11   hospital?
12                  MR. MORRIS:     I'm going to object.
13   The question assumes facts.        Foundation.
14                  THE WITNESS:      John saw a lot of
15   folks, I saw a lot of folks there.          I don't
16   specifically recall a pastor.
17   BY MS. WALAS:
18            Q.    So you just remember that you met
19   with a lot of people and had a lot of discussions?
20            A.    Absolutely.
21            Q.    Okay.    Am I remembering this
22   correctly that you moved to Montana?
23            A.    I did not move to Montana.         I spent
24   December 12th of 2015 until something like January
25   26th of 2016 in Montana.       Forty-two days it seems


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 147 of 166

                                                                       Page 147
1    to me.
2             Q.    Okay.    And where did you stay during
3    that time?
4             A.    The first couple weeks either in a
5    hotel or in John's room.       When I transferred him
6    to Missoula from Billings, you know, I don't
7    remember the first day or two.         Eventually I was
8    able to catch up to his landlord and get some
9    information and figure out keys and codes to get
10   into the apartment that he had there.
11            Q.    And did you ever stay in John's
12   apartment in Missoula?
13            A.    Yes.    I stayed there probably from
14   like the 26th of December until January 26th, the
15   following year.
16            Q.    Is that how your notebook ended up
17   there?
18            A.    Yeah.    Absolutely.
19            Q.    Now, speaking of notebooks, has John
20   ever shared his writings or musings with you?
21            A.    I've seen some of his stuff but very
22   little of his stuff.
23            Q.    Have you ever seen what appears to be
24   entitled Wilderness?
25            A.    I don't recall that.


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 148 of 166

                                                                       Page 148
1             Q.    If I showed you Wilderness, would you
2    recognize it?
3                   MR. MORRIS:     Objection.     Vague.
4                   MS. WALAS:     I'll rephrase that.
5    BY MS. WALAS:
6             Q.    If I showed you the document that I
7    am talking about, which I've identified as
8    Wilderness, do you think that would refresh your
9    recollection on whether you've seen it before?
10                  MR. MORRIS:     Speculation.
11                  THE WITNESS:      I can't say for sure.
12   BY MS. WALAS:
13            Q.    Now, do you remember if any of the
14   doctors ever told you whether John would walk
15   again?
16            A.    I don't recall having that specific
17   conversation.
18            Q.    Do you recall ever having that
19   conversation with John?
20            A.    I do not.
21            Q.    Has John ever thought he was not
22   going to walk again?
23                  MR. MORRIS:     Objection.     Calls for
24   speculation.
25                  MS. WALAS:     I actually would agree


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 149 of 166

                                                                       Page 149
1    with Mac on that and I'll withdraw the question.
2                     THE WITNESS:    That's fine.
3    BY MS. WALAS:
4              Q.     Now, while John was in the hospital
5    and the rehab facility, who was the responsible
6    person for making decisions regarding his medical
7    care?
8              A.     I'm sure some of that -- I thought I
9    saw a name that rang a little familiar to me.
10   This Dr. Manolitsis I thought was kind of his key
11   guy, and something unusual about him, like he was
12   on loan from another facility or something is what
13   I recall.      If you're asking if I made any
14   decisions regarding his care, I'm sure that I made
15   some of them.     Nothing specifically, again, that I
16   recall.
17             Q.    You don't know whether you were kind
18   of designated as the person to make the decisions
19   when John was unresponsive or unable to make his
20   own decisions?
21             A.    I'm sure that I did some power of
22   attorney things.     I don't know if that was
23   regarding any of his student loans or something at
24   the hospital.      Sorry.
25             Q.    Okay.   And since we're talking about


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 150 of 166

                                                                       Page 150
1    the hospital, did you -- did you take any pictures
2    of John while he was in the hospital?
3             A.    I did.    I was a little slow.        I
4    didn't get any on the first couple of days.              I
5    want to say one of the e-mails is titled something
6    like day three and he's laying in the hospital bed
7    and there's a picture of him.
8             Q.    Okay.    So you gave us the photos that
9    you took as part of your subpoena document
10   production?
11            A.    Correct.
12            Q.    All right.     I'm going to ask the
13   court reporter to show you all those photos, that
14   thing that came in last, e-mails thirty-five to
15   forty-seven, and mark that as Deposition Exhibit
16   131, please?
17                  (Exhibit 131, twelve photos, was
18   marked for purposes of identification.)
19   BY MS. WALAS:
20            Q.    Do you have that in front of you?
21            A.    I have quite a few pictures in front
22   of me.
23            Q.    Okay.    And are those the pictures
24   that you produced -- I'm sorry.         Strike that.
25                  Are those the pictures that you took


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 151 of 166

                                                                       Page 151
1    of John while he was in the hospital?
2              A.    Yes.
3              Q.    Are any of those pictures that you
4    took while he was in the rehab facility?
5              A.    The -- a couple of these -- well --
6    the first two photos that I have are him laying in
7    bed, intubated, hooked up to some IVs and monitors
8    and stuff.     The third photo I have is of his left
9    clavicle.      That would also be in the Billings
10   Clinic.   I think this one said something about
11   sitting up in a chair, and that was the first time
12   he was out of bed and in a chair.          The next --
13             Q.    All right, Ron, let me interrupt you
14   real quick because I believe that the pictures
15   might have gotten mixed up a little bit from how
16   they were sent.     So when you're identifying the
17   photo, is there an e-mail tag at the top, like an
18   e-mail number?
19             A.    Okay.    The first -- or one of the
20   photos is titled three days after accident.            It's
21   dated 5/11/16.
22             Q.    Okay.    And those e-mails -- you took
23   the photos attached to the e-mails that you
24   produced --
25             A.    I did.


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 152 of 166

                                                                       Page 152
1             Q.    -- is that correct?
2             A.    That's correct.
3             Q.    And are the pictures in front of you
4    accurate representations of the photos that you
5    took?
6             A.    Yes.
7             Q.    Okay.    Thank you.     Now, I want to --
8    speaking of the subpoena response, now, you were
9    asked a lot of questions about the subpoena
10   production.    I believe that was Exhibit Number
11   118?
12            A.    Yes.
13            Q.    Okay.    And, now, did you make your
14   best efforts to respond to this subpoena?
15                  MR. MORRIS:     Objection to leading.
16                  THE WITNESS:      I made my best effort
17   to send everything that I had.
18   BY MS. WALAS:
19            Q.    Now, you were asked a lot of
20   questions about text messages, and before I get
21   into that I just want to ask, and I think you said
22   it earlier, how old are you?
23            A.    Sixty-seven.
24            Q.    Okay.    And are you a big texter?
25            A.    I am not a big texter.        I am not a


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 153 of 166

                                                                       Page 153
1    big techy.
2             Q.     Okay.   If you're like my mom, you
3    would prefer me to call her -- or you would prefer
4    a call than a text, is that an accurate
5    representation?
6                    MR. MORRIS:    Objection.     Leading.
7                    THE WITNESS:     I'll do either way.
8    Either way is fine.
9    BY MS. WALAS:
10            Q.    Okay.    So when we're talking about
11   text messages, I think you said, and please
12   correct me if I've written this down wrong, you
13   put quote, I regularly delete text messages from
14   my phone.     Is that an accurate reflection of your
15   testimony?
16            A.     Yes.
17            Q.    And when did you kind of start that
18   process?
19            A.    Exactly I don't know.        When I get
20   what I consider too much or too long of a string,
21   I will delete it.
22            Q.    And you talked a little bit about
23   John always being outdoorsy.        Do you recall that?
24            A.     I do.
25            Q.    And I think you mentioned a bow


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 154 of 166

                                                                       Page 154
1    hunting story?
2             A.    One of my first recollections of John
3    and outdoorsy would be we were living in Indiana
4    and we'd bow hunt.      But our adventures have always
5    been, particularly since his mom passed away,
6    outdoorsy with canoe trips and kayak trips to
7    Alaska and backpacking through Glacier National
8    Park a couple times, Yellowstone, Olympic National
9    Park, Iceland.     So, yeah, a lot of outdoorsy
10   stuff.   Oh, elk hunting with him in Montana.
11            Q.    So you and John do a lot of outdoor
12   things together?
13            A.    We have.     Since, as you have already
14   identified, I'm not so young anymore.           The
15   adventures are not nearly as aggressive as they
16   used to be.
17            Q.    Now, do the adventures not being as
18   aggressive have anything to do with John's wreck?
19            A.    I would say they're more with me.
20            Q.    Okay.    And I think you said that --
21   go ahead and strike that.
22                  Go ahead and grab Depo Exhibit 123.
23   And take a look at the second page of that that's
24   identified Big Sky 1063.       Now, do you recall
25   discussing this e-mail earlier?


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 155 of 166

                                                                       Page 155
1              A.   I do.
2              Q.   And what's the date on that e-mail?
3              A.   December 14th, 2015.
4              Q.   And who authored it?
5              A.   I did.
6              Q.   Okay.    And what sort of topics did
7    you cover in that e-mail?
8              A.   Thanking John Horning at WildEarth
9    Guardians for allowing his boss Sarah McMillan and
10   one of his compadres, Bethany Cotton, on them
11   being around and supportive.
12             Q.   And do you mention anything else in
13   that e-mail?
14             A.   There's a last sentence, today John
15   will probably have the breathing equipment removed
16   and as he awakens will really begin to feel the
17   injuries.
18             Q.   And does that accurately describe
19   John's condition on December 14th, 2015 when you
20   wrote that e-mail?
21             A.   Well, I wanted to make sure that John
22   Horning at WildEarth realized that I appreciated
23   the -- particularly Sarah and Bethany being
24   around.   I have no clue what John felt because I
25   think -- I'm sure three days in he didn't have a


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 156 of 166

                                                                       Page 156
1    clue where he was or what was going on.
2             Q.    Okay.    Let me rephrase -- maybe
3    reclarify a little bit.       You said today John will
4    probably have the breathing equipment removed and
5    as he awakens will really begin to feel the
6    injuries, and my question is, does that -- is that
7    sentence an accurate reflection of John's
8    condition that day, December 14th, 2015?
9                   MR. MORRIS:     Objection.     Foundation.
10                  THE WITNESS:      I don't think that --
11   again, that John had any clue where he was or what
12   was going on on December 14th.         So in answer to
13   your question, I'd say no, it's probably not a
14   reflection of John's situation on that day.
15   BY MS. WALAS:
16            Q.    What did you base this statement on?
17            A.    Perhaps more hope than facts.
18            Q.    Now, how would you describe John
19   since the accident?
20                  MR. MORRIS:     Objection.     Vague.
21   BY MS. WALAS:
22            Q.    How would you describe John
23   physically since the accident?
24                  MR. MORRIS:     Objection.     Vague as to
25   time.


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 157 of 166

                                                                       Page 157
1                   THE WITNESS:      I think that John --
2    you know, I'm not positive that the plate in his
3    left clavicle has ever been removed.          I don't know
4    that one way or the other.        I think he realizes at
5    age thirty-nine he's not as able to do some of the
6    things that he was doing in the past or to the
7    same degree.    Again, I'm guessing because I don't
8    honestly know.     And I'm not sure if I've answered
9    your question.
10   BY MS. WALAS:
11            Q.    You're fine.      So how often have you
12   seen John since you left Missoula I believe it was
13   in January 2016.     Is that when you left?
14            A.    I left January of 2016.        I think I
15   saw him --
16            Q.    Okay.    How often have you seen John
17   since you left Missoula in January of 2016?
18            A.    Once, maybe twice per year.
19            Q.    So would this be more or less than
20   before December 11th of 2015?
21            A.    Probably about the same.         We would
22   typically every year do somewhat of a, as I
23   described, a mancation where we canoe, kayak,
24   hunt, backpack.
25            Q.    Okay.    So how has this ski wreck


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 158 of 166

                                                                       Page 158
1    affected John on those vacations or mancations, I
2    think that's what they were called, mancations,
3    how has the wreck affected John on those
4    mancations?
5                   MR. MORRIS:     Objection.     Speculation.
6    BY MS. WALAS:
7             Q.    Let me go ahead and rephrase it.
8    What have you observed about John on those
9    mancations?
10            A.    Yeah, I guess as I had indicated
11   before, I think that I have -- well, first of all,
12   let me say I enjoyed the heck out of the
13   mancations and adventures.        There are some
14   incredible memories and stories that go along with
15   those adventures.
16                  But I've realized over the last
17   couple years that I can't row the canoe or the
18   kayak like I used to and I can't carry the
19   thirty-five or forty pounds all day long anymore
20   so I have kind of asked for them to not be what
21   I'd call death marches on some of them.           If you're
22   asking physically, I don't know that I've seen a
23   whole lot, but then he is much more capable of
24   carrying a pack all day long.         Hell, I've seen him
25   carry a hundred pounds up that damn Almont in


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 159 of 166

                                                                       Page 159
1    Missoula.
2                    What I've felt more is his --
3    probably his -- I'm struggling a little bit for
4    terminology.    I don't believe that John is as
5    sharp as he used to be intelligence-wise.
6                    He's, particularly shortly after the
7    accident, crazy emotional, crying about stuff.             I
8    remember his Vermont law professor, mentor,
9    friend, Attorney John Tuholske calling me and
10   telling me that maybe John shouldn't be in court
11   because he's up there and crying about stuff, and
12   that's not how you want to be in court when you're
13   the attorney.     I remember his friends telling me
14   about him crying.      I know his sister has told me
15   more than a few times that she doesn't think he's
16   the same guy.
17                  So physically, I don't know, I'm not
18   an expert on what he could or couldn't do before.
19   Mentally, he's not as strong as he was.
20            Q.    Okay.    And what has your testimony
21   been based on today?
22                  MR. MORRIS:     Objection.     Vague.
23                  THE WITNESS:      Some on my personal
24   observations.     Some on, as I had mentioned, Jack
25   Tuholske, I thought a mentor, a friend, a law


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 160 of 166

                                                                       Page 160
1    professor, and based upon his observations and a
2    number of different people.
3    BY MS. WALAS:
4             Q.    And did you alter your testimony
5    today because you're John's dad?
6                   MR. MORRIS:     Objection.     Leading.
7                   THE WITNESS:      I have tried to provide
8    you folks with everything I possibly could.            Do I
9    want John to do well?       Absolutely.     Am I going to
10   lie to you?    Nope, sorry.
11   BY MS. WALAS:
12            Q.    I'm sorry, you cut out for a second
13   there and you said am I going to lie to you and
14   then I didn't hear the answer to that.
15                  MS. WALAS:     Could the court reporter
16   read that back?
17                  (Record read.)
18                  MS. WALAS:     Okay.    I don't have any
19   further questions then.       Mac, I have about thirty
20   minutes on my battery so if we need to take a
21   short break to plug in, I appreciate that.
22                  MR. MORRIS:     You know what, I don't
23   have any follow-up questions for you, Mr. Meyer.
24   Thanks so much for your time.
25                  THE WITNESS:      May I ask a question?


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 161 of 166

                                                                       Page 161
1                   MR. MORRIS:     Sure.
2                   MS. WALAS:     Mac, do you want this on
3    the record?
4                   MR. MORRIS:     I don't care either.
5                   THE WITNESS:      Correct me if I'm
6    wrong, you folks are still looking for me to go
7    and see if I can find using like the Geek Squad or
8    somebody with text messages or Facebook?
9                   MR. MORRIS:     Right.
10                  MS. WALAS:     My understanding of that
11   was that you were going to look through your phone
12   and see if there was anything else responsive.             I
13   didn't believe that he had to go so far as to go
14   to the Geek Squad to have data pulled off the
15   phone.
16                  MR. MORRIS:     Yes, Mr. Meyer, I would
17   just ask you to look through your text messages
18   and your Facebook communications and fully comply
19   with the subpoena's requirement to produce
20   documents.
21                  THE WITNESS:      I will do that.
22                  MR. MORRIS:     Thank you.
23                  MS. WALAS:     Thank you.
24                  MR. MORRIS:     Before we go off the
25   record, I just wanted to say that you have the


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 162 of 166

                                                                       Page 162
1    option and the right to get a transcript of
2    today's deposition, read that, and then make any
3    corrections that you think are necessary.            And you
4    also can waive that and simply allow the
5    transcript to stand for what it is.          And I wanted
6    to ask you do you want to read and sign, as we
7    say, the transcript or are you going to waive
8    that?
9                   THE WITNESS:      Do you need that answer
10   right this second?
11                  MS. WALAS:     I mean, I'd say with that
12   hesitation, just do the read and sign.
13                  MR. MORRIS:     Yeah.
14                  THE WITNESS:      That's fine.     I'll do
15   that.
16                  (Thereupon, the deposition was
17   concluded at 4:59 p.m.)
18
19
20
21
22
23
24
25


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 163 of 166
Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 164 of 166
Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 165 of 166
       Case 2:18-cv-00002-BMM Document 259 Filed 03/11/21 Page 166 of 166

                                                                       Page 164
1    STATE OF OHIO            )
2    COUNTY OF MONTGOMERY )         SS: CERTIFICATE
3             I, Kathy S. Wysong, a Notary Public within
4    and for the State of Ohio, duly commissioned and
5    qualified,
6             DO HEREBY CERTIFY that the above-named,
7    RONALD MEYER, was by me first duly sworn to
8    testify the truth, the whole truth and nothing but
9    the truth; that said testimony was reduced to
10   writing by me stenographically in the presence of
11   the witness and thereafter reduced to typewriting.
12            I FURTHER CERTIFY that I am not a relative
13   or attorney of either party nor in any manner
14   interested in the event of this action; I am not
15   under a contract as defined in Civil Rule 28(D).
16            IN WITNESS WHEREOF, I have hereunto set my
17   hand and seal of office at Dayton, Ohio, on
18   this 4th day of September 2020.
19
20                        _/s/ Kathy W. Wysong
                          KATHY S. WYSONG, RPR
21                        NOTARY PUBLIC, STATE OF OHIO
                          My commission expires 12-25-2023
22
23
24
25


                    WWW.BRITTONANDASSOCIATES.COM
         DAYTON (937) 228-3370   CINCINNATI (513) 651-3370
